Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 1 of 175
 *NO COPY OF THIS TRANSCRIPT MAY BE MADE PRIOR TO APRIL 8, 2019


                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE


 * * * * * * * * * * * * * * * * * *
                                   *
 UNITED STATES OF AMERICA          *
                                   *              1:17-cr-37-JL
             v.                    *              December 13, 2018
                                   *              Morning Session
 CHRISTOPHER CLOUGH                *              9:11 a.m.
                                   *
 * * * * * * * * * * * * * * * * * *


                  TRANSCRIPT OF JURY TRIAL DAY 3
             BEFORE THE HONORABLE JOSEPH N. LAPLANTE


 Appearances:


 For the Government:              Charles L. Rombeau, AUSA
                                  Seth R. Aframe, AUSA
                                  United States Attorney's Office



 For the Defendant:               Patrick J. Richard, Esq.
                                  Richard Law Office

                                  Robin Gagne, Esq.
                                  Gagne Law Office




 Court Reporter:                  Liza W. Dubois, RMR, CRR
                                  Official Court Reporter
                                  United States District Court
                                  55 Pleasant Street
                                  Concord, New Hampshire 03301
                                  (603)225-1442
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 2 of 175

                                                                                2

 1                                    I N D E X

 2

 3

 4    WITNESS:                    Direct      Cross     Redirect      Recross

 5
      NATALIE BABICH                  4         44          119         123
 6    (Continued)

 7

 8    BRIDGET HORAN                125          --

 9

10    KEVIN FLYNN                  148         165          173          --

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 3 of 175

                                                                               3

 1                 (Chambers conference off the record from

 2    9:05 a.m. until 9:10 a.m.)

 3                            P R O C E E D I N G S

 4                 THE CLERK:      The Court has before it for

 5    consideration this morning day three of the jury trial

 6    in criminal case 17-cr-37-01-JL, United States of

 7    America versus Christopher Clough.

 8                 THE COURT:      All right.      A couple of things.

 9                 First of all, ladies and gentlemen of the

10    jury, welcome back to court.

11                 Have any of you been exposed to any sort of

12    information about the case during the recess from the

13    media, the Internet, or any other source?

14                 Have any of you conducted any sort of

15    independent investigation or inquiry into any matter

16    involving this case during the recess?

17                 There being no affirmative answers, we will

18    proceed.

19                 As you can see, there's an empty chair in the

20    jury box.      One of our jurors is ill.          So we will have --

21    that's why we pick 14 instead of 12, in case things like

22    this happen.       So we'll be proceeding without that juror.

23                 Your obligations haven't changed.              Please pay

24    attention to the evidence and we'll continue with the

25    direct examination that we left off at the end of the
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 4 of 175

                                                                          4

 1    day.

 2                 Please proceed.

 3                 MR. ROMBEAU:       Thank you, your Honor.

 4                        CONTINUED DIRECT EXAMINATION

 5    BY MR. ROMBEAU:

 6           Q.    Good morning, Natalie.          I want to pick up on

 7    the topic of Mr. Clough's writing of SUBSYS.

 8                 Was he a substantial writer of the product?

 9           A.    Yes, he was.

10           Q.    Okay.     Would the company circulate daily or

11    weekly sales numbers among you and the other sales

12    staff?

13           A.    Yes, there was emails that were sent to us.

14           Q.    And would those emails include a ranking of

15    the top prescribers nationwide?

16           A.    Yes, they usually sent that about once a week.

17           Q.    Would you see Mr. Clough's name on those

18    lists?

19           A.    Not in the beginning, but, yes, after he

20    started writing substantial amounts, he was on that

21    list, yes.

22           Q.    And so being on the list, does that mean he

23    was in the top ten nationwide?

24           A.    Yes.    He got up to the top ten, yes.

25           Q.    Did he even crack the top five at some point?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 5 of 175

                                                                       5

 1            A.   Yes, he did.

 2            Q.   You testified a bit yesterday how you, during

 3    this time frame, also had speakers in Connecticut and

 4    Rhode Island.        How did Mr. Clough's writing of SUBSYS

 5    compare to those speakers?

 6            A.   He wrote higher doses than those speakers.

 7            Q.   And would he also write more scripts?

 8            A.   Yes, he would.

 9            Q.   Okay.     And so higher doses, I don't think

10    we've really touched on that topic yet.

11                 Would he start every patient at the lowest

12    dose, a hundred?

13            A.   Not every patient, no.

14            Q.   Okay.     And how high could a dose of SUBSYS go?

15            A.   1,600.

16            Q.   Okay.     Did he put any patients on the highest

17    dose?

18            A.   Yes, he did.

19            Q.   And, again, how did this compare to the other

20    speakers you had writing for you in Connecticut and

21    Rhode Island?

22            A.   He had more patients on higher doses than the

23    other doctors.

24            Q.   A thing you said at the end of the day

25    yesterday I want to touch on briefly.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 6 of 175

                                                                      6

 1                 For each prescription, would -- would a

 2    patient have to pay anything to get a prescription in

 3    the ordinary course?

 4           A.    The patient would have to pay a copay, but

 5    since the company did the prior authorization for the

 6    drug, usually the copay was covered through the

 7    pharmacy, yes.

 8           Q.    Okay.     So I want to break that out a little

 9    bit because I'm sure everyone in this courtroom has had

10    a prescription drug filled at some point.

11           A.    Uh-huh.

12           Q.    When you say the company covered it, what does

13    that mean here?

14           A.    So the company would do the prior

15    authorization for the office so they didn't have to do

16    the paperwork because it was extensive.               And the

17    company, this IRC program, would call the insurance

18    company and they would explain the diagnosis, what

19    medications the patient's on, and say the absolute need

20    of why they need to be on SUBSYS.

21                 And it was either approved or not approved.

22    If it was approved, they wouldn't have a copay; and if

23    it was denied, then we would do the letter of medical

24    necessity.

25           Q.    Okay.     And so in the instances where there is
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 7 of 175

                                                                            7

 1    a copay, is that typically money a patient is expected

 2    to pay for a prescription?

 3           A.    Yes, and the copay would be very small

 4    compared to -- the drug is thousands of dollars.                The

 5    copay would be $50.         It could -- it would just be a lot

 6    less, if approved.

 7           Q.    Okay.     And -- and -- but there was at least

 8    still some copay, but who's paying for it in these

 9    instances, as far as you know?

10           A.    It would end up being the patient paying for

11    the small -- for the copay, yes.

12           Q.    All right.      And would INSYS reimburse patients

13    or just waive the copay altogether?

14           A.    Sometimes they would waive the copay and then

15    sometimes they would not pay --

16           Q.    Okay.

17           A.    -- and the patient would pay.

18           Q.    And do you have any understanding as to why

19    INSYS would make sure that a patient didn't have to pay

20    anything for a prescription?

21           A.    Because the prescription was so expensive that

22    if they could get the product out and they just had to

23    pay a $50 copay, $50 was not -- they were making more

24    revenue from an insurance company paying for the script.

25           Q.    And so in those instances, INSYS just eats the
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 8 of 175

                                                                      8

 1    copay; is that --

 2           A.    Yes.

 3           Q.    Okay.     We talked a little bit about

 4    commission -- the commission structure at the outset of

 5    your testimony yesterday.

 6                 Did your working relationship with Mr. Clough

 7    prove to be a lucrative one for you?

 8           A.    It did, very much so.

 9           Q.    And -- I believe in your testimony yesterday

10    in describing that structure you said that every script

11    generates -- every paid script generates money for the

12    company.     Is that how it worked?

13           A.    Yes.

14           Q.    And if money is generated for the company,

15    does that mean money is generated for you, Natalie?

16           A.    Yes.

17           Q.    What about for your bosses, like Mr. Roper or

18    Mr. Pearlman; do they get a take of any -- any

19    prescription that's approved?

20           A.    I don't know the percentage, but they do get a

21    percentage of commission off of myself and the reps that

22    they're supervising, yes.

23           Q.    And does every dosage increase also make you

24    and the company more money?

25           A.    Yes.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 9 of 175

                                                                       9

 1            Q.   Over the year and a half you were at INSYS,

 2    approximately how much did you make in commissions in

 3    total?

 4            A.   About 400,000.

 5            Q.   And was Mr. Clough your -- let me you ask

 6    this.

 7                 Do you have an idea as to how much of that was

 8    attributable to the prescriptions written by Mr. Clough?

 9            A.   It was a high percentage.

10            Q.   Was he your biggest writer during the 18

11    months you were at the company?

12            A.   Yes, he was.

13            Q.   And was second place close to him, your second

14    place writer --

15            A.   Not towards the end of -- not once he started

16    writing a lot, no.         He was -- there was no one close to

17    him.

18            Q.   Okay.     And so of that 400,000, is it your

19    understanding more than half is attributable to the

20    prescriptions he wrote?

21            A.   More than half, yes.

22            Q.   Okay.     I want to talk a little bit about the

23    scheduling of the speaking events with you.

24                 How would you know how many events you were

25    allowed to schedule?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 10 of 175

                                                                            10

 1           A.     There would be a conversation with my

 2     supervisor, he would call me on the phone, and he would

 3     allocate a certain number at the beginning of each

 4     quarter about a month before the quarter so we could

 5     book them for the quarter.           And he would say -- give me

 6     a number based off of the volume of prescriptions that

 7     were written per -- for each provider.

 8           Q.     And did INSYS have a cap as to how many events

 9     a speaker was allowed to have in a quarter?

10           A.     I don't believe so.

11           Q.     Okay.    And how would you then -- once you're

12     given the number from your supervisor -- go ahead and --

13     how'd you go about scheduling those events with

14     Mr. Clough?

15           A.     There was different quarters, so for an

16     example, one quarter I would go up to his office with my

17     calendar, he would have his calendar, and we would pick

18     the dates that worked off of him and myself around, you

19     know, my other speaking obligations and his personal

20     obligations.      So we would do it together, usually.

21           Q.     And then once you and Mr. Clough had this

22     meeting of minds about dates, what would you do then to

23     move those events forward?

24           A.     I would put them -- so everything was

25     generated through home office in Arizona.               So I would
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 11 of 175

                                                                           11

 1     put them into the computer and I would say January 1st

 2     works at 6:00 p.m. and the computer -- I would send it

 3     to home office and then they would send me back an

 4     approval.

 5           Q.     Okay.    And then as it's approved, would INSYS

 6     send you an invitation ostensibly for inviting attendees

 7     to come?

 8           A.     Yes, they would send a -- for each specific

 9     program there would be the date and the address and an

10     invitation emailed to us that I would print out, yes.

11           Q.     And would the folks in home office -- in the

12     home office typically send a confirmation email to

13     Mr. Clough also providing the details for the event?

14           A.     Yes.

15           Q.     And as part of that process, would they

16     provide him any sort of materials to be used at the

17     event?

18           A.     Yes, there was attachments to his emails.          I

19     wasn't copied on those emails, but he did have access to

20     the slide deck that he is supposed to use at the

21     dinners.

22           Q.     And we're going to get into a number of events

23     in a little bit, but before we do that, I just want to

24     ask -- so the event happens.           What was your

25     understanding of what had to be submitted after an event
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 12 of 175

                                                                       12

 1     in order for payment to be processed?

 2           A.     What needed to be submitted afterwards was

 3     many different things.         There had to be sign-in sheets

 4     for all the attendees that were going to be there; then

 5     there needed to be a receipt to prove that there was a

 6     dinner that happened; and then there needed to be an

 7     evaluation form of how the evening went.

 8           Q.     And as the sales rep, was that typically your

 9     responsibility to gather those materials and submit to

10     the home office?

11           A.     Yes, it was.

12           Q.     At some point in the time period Mr. Clough

13     was a speaker for you, did INSYS outsource the sort of

14     management of the speaker program to another company?

15           A.     Yes.    First it was home office and then

16     another company, I believe it was called Plan 365.

17           Q.     And did that -- did that really impact at all

18     what you needed to submit or how this whole system

19     worked?

20           A.     Yes, it did.      It actually had to be a little

21     more buttoned up.        So receipts -- on the top of the

22     receipt if there was a guest count, that had to match

23     the sign-in sheets.        So if there was five guests, there

24     had to be five signatures.

25           Q.     Why don't we get into some of the specific
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 13 of 175

                                                                           13

 1     events.

 2                  Could we pull up Exhibit 200, please,

 3     Ms. Blanco, and just zoom in on the top third or so of

 4     the page.

 5                  Do you see what's on the screen in front of

 6     you, Ms. Levine, or Ms. Babich, excuse me?

 7           A.     Yes.

 8           Q.     Was there a speaking event scheduled for

 9     November 14th, 2013, with Mr. Clough?

10           A.     Yes.

11           Q.     And where was this scheduled to take place?

12           A.     It says Ristorante Massimo.

13           Q.     All right.

14           A.     In Portsmouth.

15           Q.     And where was that located?           Was that in --

16           A.     In Portsmouth.

17           Q.     In Portsmouth.       Okay.

18                  Do you remember who picked this restaurant?

19           A.     He did.

20                  MR. ROMBEAU:      Okay.      Could we just pull up 206

21     briefly?

22           Q.     Do you recognize this?          What are we looking at

23     here in 206?

24           A.     Yes, I do.

25           Q.     And what is it?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 14 of 175

                                                                            14

 1             A.      The restaurant that we went to --

 2             Q.      Okay.

 3             A.      -- that night.

 4             Q.      Did this turn out to be a sham event on

 5     November 14th, Natalie?

 6             A.      Yes, it was.

 7                     MR. ROMBEAU:     Could we pull up 20 -- 201,

 8     please.        Just do the top half.

 9                     Yes, thank you.

10             Q.      A few moments ago you mentioned that the

11     confirmation emails that would go to Mr. Clough.                Is

12     this that confirmation email for that event?

13             A.      Yes, the Ristorante Massimo, yes.

14             Q.      And it looks like on the cc line you're copied

15     here.        Am I reading that correctly?

16             A.      Yes.

17             Q.      And the blue lines there, those would appear

18     to refer to a number of attachments, if I understand

19     that.        Are those what you're referring to in the

20     attachments that would be sent to Mr. Clough?

21             A.      Correct, yes.

22             Q.      Okay.   Could we go to -- we'll just take a

23     quick look at the attachments on this one.                I think it's

24     page 2 of this exhibit.

25                     The -- I'll just focus on the first page here.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 15 of 175

                                                                       15

 1     Is this what all of Mr. Clough's events were titled,

 2     Advancements in the Treatment of Breakthrough Pain in

 3     Cancer Patients?       Is that what the nominal event title

 4     was for these events?

 5           A.     Yes, it was.

 6           Q.     And is this the -- the slide deck that would

 7     be provided in advance?          And I realize it would change a

 8     little bit over time, but that would be provided to

 9     Mr. Clough for use?

10           A.     Yes, it was multiple pages.

11           Q.     In fact, it's more than 20 pages, isn't it?

12           A.     Yes.

13           Q.     And did you ever see Mr. Clough use this slide

14     deck at any of the events you did with him?

15           A.     We did not.

16           Q.     Okay.    Was there any presentation at all at

17     this particular dinner on November 14th?

18           A.     No, there was not.

19                  MR. ROMBEAU:      Okay.     Let's pull up 203,

20     please.

21           Q.     Take a look at what's on the screen in front

22     of you.    What are we looking at here, Natalie?

23           A.     That's the evaluation form that an INSYS

24     employee needs to fill out after the dinner.

25           Q.     Okay.    And the -- on the top, the top portion
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 16 of 175

                                                                            16

 1     of it refers to total number of attendees.                What does it

 2     say here?

 3             A.   Total number of attendees is 3.

 4             Q.   Okay.    And is that accurate?

 5             A.   No, it was not.

 6             Q.   Okay.    Was there -- what actually happened at

 7     this dinner, if you remember?

 8             A.   Chris was at that dinner and I was at that

 9     dinner and we sat down, we filled out all the paperwork,

10     which I always did in the beginning, and then we sat

11     down and we had dinner together and there was no slide

12     deck.

13             Q.   And so this -- this review -- so are these --

14     is 5 the highest score you were allowed to give?

15             A.   Yes.

16             Q.   So this was a perfect score for Mr. Clough, if

17     I see that correctly?

18             A.   Correct.

19             Q.   Okay.    But was there any presentation at all?

20             A.   There was no presentation.

21             Q.   Where would you get the -- the information

22     that you would put on a form like this?

23             A.   It was just various different topics that we

24     talked about on weekly sales calls of things that were

25     brought up.      So they were all just literally hot topics
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 17 of 175

                                                                          17

 1     from weekly sales calls that I would just use to put

 2     onto the form.

 3             Q.   And this is probably an obvious question to

 4     you at this point, but just to make sure the record's

 5     clear, what's the purpose of submitting or preparing a

 6     form like this with all fake information?

 7             A.   To fax over to the company after the dinner to

 8     prove that the dinner happened in order for Chris to get

 9     paid.

10             Q.   Okay.    Would INSYS approve payment if it knew

11     that this dinner was just you and Mr. Clough?

12             A.   No.

13                  MR. ROMBEAU:      So the -- we can pull up 202,

14     please.

15             Q.   So what was the solution then?            This is a

16     dinner of just you and Mr. Clough.             What's the solution?

17             A.   The solution was to forge names and signatures

18     of people that were not there.

19             Q.   Okay.    And for this event on November 14th, do

20     you recognize what's in front of you here?

21             A.   That's the program sign-in sheet, yes.

22             Q.   Okay.    And I see an entry for Mr. Clough and

23     below that, what's the name below Mr. Clough there?

24             A.   It looks like it says Steve Toscano, but

25     that's just not my handwriting.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 18 of 175

                                                                               18

 1             Q.   Okay.    Do you know who Steve Toscano is?

 2             A.   No, I do not.

 3             Q.   Okay.    Do you -- how did you get his name for

 4     this sign-in sheet?

 5             A.   Chris -- when we would sit down for the

 6     dinners, I would say who would you like to sign in

 7     tonight because there needs to be another person other

 8     than just me or you, it has to be, you know, a

 9     healthcare professional, and he would pick the name.

10             Q.   And for this -- this entry for Mr. Toscano,

11     there's something listed as an NPI.             Do you know what an

12     NPI is?

13             A.   So I don't really know what an NPI is, but I

14     do know that every provider has one.              It must go with

15     their license or their prescribing ability.                So I would

16     just -- you can just Google NPI for Steve Toscano and it

17     just pops up on Google.

18             Q.   Okay.    And is -- is that what you remember

19     doing here in order to fill that in?

20             A.   Yes.

21             Q.   Okay.    Who signed Mr. Toscano's name on this

22     form?

23             A.   Chris signed his name.

24             Q.   Did he push back at all on this?             I mean, he's

25     signing someone in who's not there.             Did he have any
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 19 of 175

                                                                          19

 1     pause?

 2           A.     No, he never had a concern about that.

 3           Q.     And would this happen repeatedly over the

 4     course of your events?         And we're going to talk about a

 5     few more over the course of this morning, but would this

 6     happen repeatedly?

 7           A.     It happened repeatedly, yes.

 8                  MR. ROMBEAU:      Could we pull up 204, please.

 9           Q.     Is this the -- the receipt from the dinner

10     that night?

11           A.     Yes.

12           Q.     I note at the top of this one it says, guests,

13     2.   Was that an accurate reflection of how many people

14     were actually at this event, you and Mr. Clough, the two

15     of you?

16           A.     It was the two of us, yes.

17                  MR. ROMBEAU:      Okay.     Can you pull up Exhibit

18     300, Ms. Blanco.

19           Q.     Did you schedule a dinner with Mr. Clough for

20     November 19th, just this next week, after the event we

21     talked about, at Brazo?

22           A.     Yes.

23                  MR. ROMBEAU:      Okay.     Could we pull up 306.

24           Q.     Do you recognize 306 as the --

25           A.     I do.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 20 of 175

                                                                       20

 1             Q.   I'm sorry to talk --

 2             A.   Sorry.

 3             Q.   Is that the restaurant?

 4             A.   Yes, it is.

 5             Q.   Do you remember who picked this one?

 6             A.   I believe I did.

 7             Q.   Were you generally familiar with the

 8     restaurants in the Portsmouth area?

 9             A.   Yes.     I went to the University of

10     New Hampshire.

11                  MR. ROMBEAU:      Could we pull up 301, please.

12             Q.   Is this the confirmation email that went to

13     Mr. Clough in advance of that event at -- on November

14     19th?

15             A.   Yes.

16             Q.   And I won't go through the attachments again,

17     but does this email appear to include those -- the

18     attachments and the slide shows?

19             A.   It does.

20             Q.   Okay.    Was this event on November 19th a sham

21     event?

22             A.   It was a sham event.

23             Q.   Okay.    Was there any presentation?

24             A.   No, there was not.

25             Q.   Who was actually there, if you remember?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 21 of 175

                                                                        21

 1           A.     Chris and I.

 2                  MR. ROMBEAU:      Can we pull up 303, please.

 3           Q.     Do you recognize what we're looking at here?

 4           A.     Yes.     It is the evaluation form that the INSYS

 5     staff needs to fill out, myself.

 6           Q.     And, again, I'm sorry.          You said 5 is the

 7     highest score Mr. --

 8           A.     Yes.

 9           Q.     And so a perfect score again for Mr. Clough?

10           A.     Yes, it was a perfect score.

11           Q.     And this notes that there were three attendees

12     at the event.        Is that accurate?

13           A.     It is not accurate.         There was only the two of

14     us, him and I.

15                  MR. ROMBEAU:      Could we pull up 302, please.

16           Q.     Is this the sign-in sheet that was submitted

17     in connection with that event?

18           A.     Yes.

19           Q.     Below Mr. Clough's name, do you -- can you

20     read what that name says?

21           A.     It says Kasey Talon underneath his name.

22           Q.     Okay.    Do you know who Kasey Talon is?

23           A.     She, at the time, was another provider in his

24     office.

25           Q.     Was she at this event that night?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 22 of 175

                                                                              22

 1           A.     She was not at the event.

 2           Q.     And how did -- how did her name get on this

 3     sign-in sheet?

 4           A.     When we first got to the restaurant, I would

 5     ask Chris who he wants to sign in because there was no

 6     attendees and he would pick the name and I would fill

 7     out all the information and then he would do the

 8     signatures.

 9           Q.     And is that how you remember it happening on

10     November 19th at Brazo?

11           A.     Yes.

12           Q.     And was this -- was this dinner then -- I'm

13     sorry if you said this -- just you and Mr. Clough?

14           A.     Yes, it --

15           Q.     Okay.

16           A.     -- was.     Yes, it was.

17                  MR. ROMBEAU:      Could we pull up 304, please.

18           Q.     Take a moment to look at this.            Is this the

19     receipt from that dinner on November 19th?

20           A.     Yes.

21           Q.     And, again, this one right under where it says

22     Brazo in big letters, it says COV, or cover, two.               Does

23     that accurately reflect that it was just the two of you

24     that night?

25           A.     Yes.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 23 of 175

                                                                               23

 1                  MR. ROMBEAU:      Can we pull up Exhibit 400,

 2     please.

 3            Q.    Did you schedule a dinner with Mr. Clough for

 4     January 13th, 2014, in Boston?

 5            A.    I did, yes.

 6            Q.    Okay.    Is this the -- the invitation that

 7     INSYS prepared for you to circulate in connection with

 8     that event?

 9            A.    Yes.

10                  MR. ROMBEAU:      All right.      Could we go to 406,

11     please.

12            Q.    Do you recognize what's in front of you at

13     406?

14            A.    The Met Bar, yes.

15            Q.    Okay.    Is that where the event was that night?

16            A.    Yes.

17            Q.    Do you remember who picked this location?

18            A.    I picked it.

19            Q.    Okay.    Was there any particular reason you

20     wanted to do one in Boston?

21            A.    Yes.    I lived in Boston at the time and I

22     was spending so much time driving in the car.                   And I

23     thought -- and Chris was very willing to drive down to

24     Boston to go to the dinner, so we -- I picked it in

25     Boston.     And it was also part of my territory, so it was
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 24 of 175

                                                                            24

 1     fine to have it in the city.

 2           Q.     Did this event on January 13th, 2014, was that

 3     also a sham event?

 4           A.     It was, yes.

 5                  MR. ROMBEAU:      Could we pull up 401, please.

 6           Q.     Is this the confirmation email that went to

 7     Mr. Clough in advance of that event, attaching the

 8     materials?

 9           A.     Yes.

10                  MR. ROMBEAU:      Okay.     Go to 402, please.

11           Q.     Take a moment to look at this, Natalie.            Do

12     you recognize what we're looking at here?

13           A.     I do, yes.      It is the sign-in sheet.

14           Q.     Okay.    And -- for that event on January 13th?

15           A.     Yes.

16           Q.     Who are Leah Clough and Pam March?

17           A.     Leah was Chris's wife at the time and Pam was

18     his medical assistant.         I think that was her title.

19           Q.     Were either of them at this event at the Met

20     Back Bay in Boston?

21           A.     They were not there, no.

22           Q.     Do you know how their names were volunteered

23     for this sign-in sheet?

24           A.     Again, I would ask Chris who he wants to put

25     on the piece of paper and he would pick the names.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 25 of 175

                                                                              25

 1                  MR. ROMBEAU:      Could we pull up 404, please.

 2            Q.    Again, a perfect score for that evening.            Did

 3     that reflect any actual presentation given?

 4            A.    There was no presentation given.

 5            Q.    And your note here talking about how important

 6     patient selection is and abuse, was there any actual

 7     discussion of topics like that that night?

 8            A.    No, there was not.

 9                  MR. ROMBEAU:      Okay.     Could we pull up 405.

10            Q.    Is this the receipt from dinner that night?

11            A.    Yes, it is.

12            Q.    I -- I note there's a filet mignon on there.

13     Do you remember who ate the filet that night?

14            A.    I do not remember.

15                  MR. ROMBEAU:      Can we go to Exhibit 500 please.

16            Q.    Did you schedule a dinner with Mr. Clough for

17     February 19th, 2014, at the Black Trumpet wine bar in

18     Portsmouth?

19            A.    Yes, I did.

20                  MR. ROMBEAU:      Could we pull up 508.

21            Q.    Do you recognize what we're looking at here in

22     508?

23            A.    Yes, the restaurant that we had dinner at,

24     yes.

25            Q.    Do you remember who picked this event or,
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 26 of 175

                                                                           26

 1     excuse me, picked this location?

 2           A.     I don't remember who picked this location, but

 3     I knew it was in Portsmouth.

 4                  MR. ROMBEAU:      Could we go to 501, please.

 5           Q.     Is this the confirmation email that went to

 6     Mr. Clough that night?         For that night, excuse me.

 7           A.     Yes.

 8           Q.     Was this another sham event?

 9           A.     Yes, it was.

10           Q.     Was there any presentation at all?

11           A.     There was no presentation.

12           Q.     Do you remember who was actually at this

13     event?

14           A.     Just the two of us.

15                  MR. ROMBEAU:      Okay.     Could we have the -- the

16     evaluation form for this one?            502, I think it is.

17           Q.     Is what's in front of you that's been marked

18     as 502, is that the evaluation form for that dinner that

19     night?

20           A.     Yes, it is.

21           Q.     Okay.    And, again, where it notes that there

22     are three attendees, is that accurate?

23           A.     It is not accurate.

24           Q.     Okay.    Again, it reflects a perfect score for

25     Mr. Clough and the first of many issues being raised.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 27 of 175

                                                                       27

 1     All that information is inaccurate; is that correct?

 2           A.     Correct.

 3                  MR. ROMBEAU:      Can we go to 503, please.

 4           Q.     So at this point had the company changed the

 5     sign-in sheet process from sort of a multi sign-in to a

 6     single sign-in?

 7           A.     Yes, it did.

 8           Q.     Okay.    And is this the sign-in sheet for you

 9     that night at Black Trumpet?

10           A.     Yes.

11                  MR. ROMBEAU:      Can we go to 504, please.

12           Q.     What are we looking at here at 504, Natalie?

13           A.     The sign-in sheet for Black Trumpet and

14     Chris's sign-in.

15                  MR. ROMBEAU:      Okay.     And 505, please.

16           Q.     What are we looking at here?

17           A.     The third fake attendee, Leah Clough.

18           Q.     Okay.    Was -- was Leah Clough at this event?

19           A.     No, she was not.

20           Q.     And who offered her name as a putative

21     attendee for this event?

22           A.     Chris picked the name.

23           Q.     Did he sign for her that night?

24           A.     Yes, he did.

25                  MR. ROMBEAU:      Can we pull up 506, please.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 28 of 175

                                                                               28

 1     Zoom in a little bit.

 2           Q.     Is this the receipt for the dinner that night?

 3           A.     Yes.

 4           Q.     Okay.    And I'll note it says GST-2.              Does that

 5     accurately reflect it was just the two of you there that

 6     night?

 7           A.     Yes, it does.

 8                  MR. ROMBEAU:      Okay.     Can we go to Exhibit 600,

 9     please.

10           Q.     Was there a dinner scheduled with Mr. Clough

11     for March 11th, 2014, at Stella in Boston?

12           A.     Yes.

13           Q.     Okay.    And what we have in front of you as

14     600, is this the confirmation email for Mr. Clough that

15     night?

16           A.     Yes.

17           Q.     Do you remember if there was an invitation

18     that was prepared for this night?

19           A.     There was a -- yes, there was an invitation.

20                  MR. ROMBEAU:      Okay.     And could we pull up 606,

21     please.    I'm sorry, I meant the picture.             Is it 607?

22     Yeah, 607.     My apologies.

23           Q.     What are we looking at here in 607?

24           A.     A picture of the restaurant from the outside.

25           Q.     Okay.    Do you remember who picked Stella?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 29 of 175

                                                                        29

 1           A.     I did.

 2           Q.     Okay.    Was this another sham event?

 3           A.     Yes, it was.

 4                  MR. ROMBEAU:      Okay.     Could we pull up 602,

 5     please.

 6           Q.     Is this Mr. Clough's sign-in from that event?

 7           A.     Yes, it is.

 8           Q.     And I should -- for all these events we're --

 9     we've talked about Mr. Clough signing in, was he

10     actually there?

11           A.     He was actually there, yes.

12                  MR. ROMBEAU:      Okay.     And 601, please.

13           Q.     Is this your sign-in from that night?

14           A.     Yes, it is.

15                  MR. ROMBEAU:      Okay.     603, please.

16           Q.     What are we looking at here in 603?

17           A.     The sign-in form for the attendee, Leah

18     Clough.

19           Q.     Okay.    And was Ms. Clough actually at that

20     event?

21           A.     She was not at the event.

22           Q.     Okay.    How did you get the name Leah Clough

23     for the form at this event?

24           A.     I asked him who he would like to pick as the

25     other guest and he picked her name.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 30 of 175

                                                                            30

 1            Q.    Okay.    And did Mr. Clough sign her name on

 2     this form?

 3            A.    Yes, he did.

 4            Q.    Okay.    Do you remember whether there was a

 5     third person with you and Mr. Clough this night at

 6     Stella?

 7            A.    I do not remember.        I had an assistant at some

 8     point and she would come and have dinners with us and

 9     she would be the third attendee.             So it's possible that

10     she was there, but if she wasn't, then it was just the

11     two of us.

12                  MR. ROMBEAU:      Okay.     And could we go to 604,

13     please.

14            Q.    Is this the receipt for that dinner at Stella?

15            A.    Yes, it is.

16                  MR. ROMBEAU:      Could we pull up -- I think it's

17     606.

18            Q.    Is this the evaluation for that dinner at

19     Stella on March 11th?

20            A.    Yes, it is.

21            Q.    Okay.    And, again, was there any actual

22     presentation for which you could give perfect scores to?

23            A.    No, there was no presentation.

24                  MR. ROMBEAU:      Could we go to Exhibit 700,

25     please.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 31 of 175

                                                                           31

 1           Q.     Did you schedule a dinner with Mr. Clough at

 2     Surf in Portsmouth for July 28th, 2014?

 3           A.     I did, yes.

 4           Q.     Do you remember who picked Surf?

 5           A.     I believe I did.

 6                  MR. ROMBEAU:      Okay.     Could we pull up Exhibit

 7     710, please.

 8           Q.     Is this the restaurant where the dinner took

 9     place?

10           A.     Yes.

11           Q.     Was this another sham event?

12           A.     Yes, it was.

13                  MR. ROMBEAU:      Could we pull up 701, please.

14           Q.     Is this the confirmation email that went to

15     Mr. Clough in advance of that event?

16           A.     Yes.

17                  MR. ROMBEAU:      Let's do the sign-in sheets.

18                  Exhibit 703, please.

19           Q.     Is this the sign-in sheet for you that night?

20           A.     Yes.

21                  MR. ROMBEAU:      Okay.     And 704.

22           Q.     We're looking at Mr. Clough's sign-in sheet?

23           A.     Yes.

24                  MR. ROMBEAU:      705, please.

25           Q.     I note this one is the name of Jessica Crane.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 32 of 175

                                                                              32

 1     Is that the assistant you were referring to a few

 2     moments ago?

 3            A.    Yes, it was.      Yes, it is.

 4            Q.    And it notes on here she's a -- her title is a

 5     BRM.     Do you know what that was at INSYS?

 6            A.    I do not.

 7            Q.    Okay.

 8            A.    Business relations manager -- I -- no, I --

 9     no.

10            Q.    What was your official title while you were

11     there?

12            A.    A professional -- a specialty sales

13     professional, SSP.        I just -- we were sales reps.         That

14     was the term that we used.

15            Q.    A lot of corporate gobbledegook in your title?

16            A.    Yes.

17                  MR. ROMBEAU:      Okay.     Let's go to 706, please.

18            Q.    Who is Tiffany Cole?

19            A.    I -- I don't know.

20            Q.    Okay.    Was she at this -- this event we've

21     been talking about at Surf on July 28th, 2014?

22            A.    No, she was not.

23                  MR. ROMBEAU:      Can we go to 707.

24            Q.    Who is -- do you recognize the name on this,

25     this form, Shelley McGlone?            Who is that?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 33 of 175

                                                                                33

 1           A.     I do recognize that person.           She worked in the

 2     office.    She worked in Chris's office.

 3           Q.     And do you recognize the handwriting where

 4     Shelley McGlone is written?

 5           A.     Yes, that's Chris's handwriting.

 6                  MR. ROMBEAU:      Okay.     Can we go to 702, please.

 7           Q.     Is this the presentation -- excuse me -- the

 8     evaluation form for that evening?

 9           A.     Yes, it is the evaluation form.

10           Q.     Okay.    And is this -- is the information

11     contained on this form accurate?

12           A.     No, it is not.

13           Q.     Okay.    Again, perfect scores for a

14     presentation that Mr. Clough did not give; is that -- is

15     that correct?

16           A.     That is correct.

17                  MR. ROMBEAU:      Could we pull up 708, please.

18           Q.     Is this the receipt for the dinner that night?

19           A.     It is, yes.

20           Q.     And I note this one refers to five guests and

21     appears to involve a -- a fair amount of food.                  Do you

22     remember who was actually at this event?

23           A.     Definitely Chris, myself, and my assistant and

24     I don't remember who else.

25           Q.     And I think we touched on this briefly
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 34 of 175

                                                                         34

 1     yesterday, but in some instances, would you invite

 2     friends to attend?

 3           A.     I would invite friends to attend, yes.

 4                  MR. ROMBEAU:      Okay.     Could we go to Exhibit

 5     800, please.

 6           Q.     Did you schedule a dinner with Mr. Clough at

 7     Jumpin' Jay's in Portsmouth for August 18th, 2014?

 8           A.     I did, yes.

 9                  MR. ROMBEAU:      Could we go to 811, please.

10           Q.     Is this the restaurant Jumpin' Jay's?

11           A.     Yes.

12           Q.     Was this another sham event?

13           A.     Yes, it was.

14                  MR. ROMBEAU:      Okay.     Could we go to 801,

15     please.

16           Q.     Is this the confirmation email that was --

17     went to Mr. Clough in advance of that event?

18           A.     Yes.

19           Q.     Do you remember who was actually at this one?

20           A.     There was no other prescribers at this one and

21     I believe his kids joined us for this dinner.

22                  MR. ROMBEAU:      Let's go to 803, please.

23           Q.     Is this your sign-in for that event at Jumpin'

24     Jay's?

25           A.     Yes, it is.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 35 of 175

                                                                       35

 1                  MR. ROMBEAU:      804, please.

 2           Q.     Is this Mr. Clough's sign-in?

 3           A.     Yes.

 4                  MR. ROMBEAU:      805.

 5           Q.     What's the name on this sign-in sheet?

 6           A.     Evan Dowdey.      Dowdey?     Dowdey.

 7           Q.     Do you know who Mr. Dowdey is?

 8           A.     I do not.

 9           Q.     Was Mr. Dowdey at this event at Jumpin' Jay's?

10           A.     No, he was not.

11                  MR. ROMBEAU:      806, please.

12           Q.     Who's this name on this sign-in?

13           A.     Susan Colby.

14           Q.     Do you know who that is?

15           A.     I do not.

16           Q.     Was she at this event?

17           A.     No, she was not.

18                  MR. ROMBEAU:      807, please.

19           Q.     What's the name on this one?

20           A.     Nichole Wheeler.

21           Q.     Do you know who Nichole Wheeler is?

22           A.     Yes.    She worked -- she worked in Chris's

23     office.

24           Q.     And was Ms. Wheeler at this event?

25           A.     No, she was not.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 36 of 175

                                                                             36

 1                  MR. ROMBEAU:      808, please.

 2           Q.     This one says Shelley McGlone we talked about

 3     a minute ago.        Was Ms. McGlone at this event, if you

 4     remember?

 5           A.     She did come to one event.           I think that this

 6     is the one that she came to.

 7           Q.     Okay.    So for the names Dowdey, Colby, and

 8     Wheeler, where did all those names come from for sign-in

 9     sheets for that event?

10           A.     When we got to the restaurant, we always did

11     the paperwork first and I would ask Chris who he wants

12     to sign in and he would pick the names.

13           Q.     Why not just have his kids sign in if they're

14     there?

15           A.     Because they are not considered healthcare

16     professionals.

17                  MR. ROMBEAU:      Can we go to 802, please.

18           Q.     Is this the sign-in sheet for that dinner on

19     August 18th -- excuse me -- the evaluation form for that

20     dinner on August 18th?

21           A.     Yes, it is.

22           Q.     So it appears he's finally slipped from

23     perfect scores for not getting presentations, right?              Is

24     there any reason he fell off here in your fake form?

25           A.     No reason.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 37 of 175

                                                                         37

 1                  MR. ROMBEAU:      Okay.     Can we go to 809, please.

 2             Q.   And I'll mention this one just before we go to

 3     page 2 of this.

 4                  Is this how you would often submit receipts

 5     after events to Plan 365 during this time frame?

 6             A.   Yes.

 7             Q.   Okay.    And what's the date on this submission?

 8             A.   8/19.

 9             Q.   Okay.    And what's the subject line of your --

10     your email to them?

11             A.   Clough 8/18 documents.

12                  MR. ROMBEAU:      Okay.     Can we go to page 2 of

13     this.

14             Q.   And I recognize this receipt doesn't reference

15     Jumpin' Jay's anywhere on it, but is this the receipt

16     you submitted in connection with that August 18th event?

17             A.   Yes, it is.

18             Q.   And in the middle of this the receipt reflects

19     kid's pasta with chicken.          Does that accurately reflect

20     your recollection that Mr. Clough's children were at

21     this event?

22             A.   Yes, his children were definitely at that

23     event.

24             Q.   Okay.    And so all this paperwork we've talked

25     about, this paper in the file, just to bring it back,
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 38 of 175

                                                                            38

 1     why is it that you are getting these sign-in sheets and

 2     submitting them?

 3           A.     So at the end of each dinner I would gather

 4     all the things and fax them over to the company.                If the

 5     company received all the paperwork that made it look

 6     like it was a real dinner, then Chris would get paid.

 7           Q.     So we've talked about seven events or so in

 8     detail at this point where there were no presentations.

 9     Were there many other dinners that we have not discussed

10     in detail that were -- proceeded in a similar manner as

11     the ones we've talked about today?

12           A.     Yes, there were.

13           Q.     Okay.    Do they all have similar fake

14     documentation to the ones we looked at?

15           A.     Yes.

16           Q.     And of all the dinners, how many times do you

17     estimate the defendant did an actual presentation about

18     the drug to actual other prescribers?

19           A.     None.

20           Q.     You did reference a dinner maybe in Cape Cod

21     yesterday.

22           A.     Yeah, there -- we had done some dinners with

23     other prescribers, but it wasn't a formal, in a private

24     room, with a slide deck on the screen and him standing

25     and going over each slide with -- it was more of a this
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 39 of 175

                                                                                  39

 1     is what I prescribe, do you have any questions about it,

 2     these are the kind of patients I prescribe it for, I

 3     recommend it.        It was more of a question-and-answer with

 4     other prescribers at the table.

 5           Q.     And the events we've talked about in detail

 6     here span from November 2013 to August 2014.                Was there

 7     any real change in the type of events during that time

 8     frame or was it all sort of consistently in this

 9     fashion?

10           A.     It was -- in the beginning, I had tried very

11     hard to get attendees to come to the dinners.                   And then

12     because it was not receptive with the providers in the

13     area, then it was just mostly him and I and my

14     assistant.

15           Q.     Okay.    So we've already talked a little bit

16     about that you were only at INSYS for about 18 months.

17     At some point did you make a decision to leave the

18     company?

19           A.     I did make a decision to leave the company

20     well before the 18-month time frame.

21           Q.     Okay.    And approximately when did you actually

22     end up leaving?

23           A.     At the end of the third quarter.             So that

24     would have been the fall of 2014.

25           Q.     So it sounds like it's a fairly lengthy time
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 40 of 175

                                                                                 40

 1     period in which you're thinking about leaving.                  Is that

 2     fair to say?

 3           A.     Yes.    I started thinking about leaving at the

 4     beginning of 2014 when I hired Jessica.               I was hoping to

 5     train her so she would take over.

 6           Q.     Why did you want to leave?

 7                  MR. RICHARD:      Objection, relevance.

 8                  THE COURT:      I'd overrule it unless you want to

 9     be heard at sidebar.         Is there anything you want to --

10                  MR. RICHARD:      No.

11                  THE COURT:      Overruled.

12           Q.     I'll repeat the question.           Why did you want to

13     leave INSYS?

14           A.     There was multiple reasons I wanted to leave

15     INSYS.     I knew that the speaker program was unethical

16     and it's something that I wasn't raised to do.                  So I

17     kind of -- I knew that I just didn't want to be part of

18     that anymore.

19                  The driving was extensive.           Having dinners

20     with Chris and myself was not enjoyable.               And at that

21     point I wasn't even making any money because I didn't

22     get paid for a while.         You don't get paid until about 45

23     to 60 days after the quarter ends.             So I never received

24     any of those big commission checks until pretty much the

25     summer of 2014.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 41 of 175

                                                                             41

 1            Q.    The checks did come in, though, didn't they?

 2            A.    They came in after I had decided that I wanted

 3     to leave.     And I had met somebody that I wanted to

 4     pursue a relationship and get married and have kids and

 5     this is a kind of job that I wasn't able to do that.

 6            Q.    All right.      So there were a lot of reasons you

 7     mentioned there.       I want to spend a little time on

 8     those.

 9                  You mentioned the speaking program was part of

10     this and that you didn't feel you were raised this way.

11     Did this stuff feel right to you as it was happening?

12            A.    In the beginning, I was trained by Abe

13     Rosenberg in Connecticut that it was okay.                The first

14     speaker program I went to in Connecticut, it was just

15     the provider and her significant other.               So I just did

16     what the other reps did.

17                  But after a while, faking all these names and

18     forging this and it just -- it did not seem right, no.

19     It was not right.

20            Q.    And you mentioned the relationship that you

21     had.     Was this the relationship with your now husband?

22            A.    Yes.

23            Q.    Okay.    And during the course of 2014, are you

24     two long distance?

25            A.    Yeah, we're long distance across the country,
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 42 of 175

                                                                        42

 1     yes.

 2            Q.    And that's because he worked out in Arizona?

 3            A.    Yes, he did.

 4            Q.    Okay.    And at the time you left INSYS in the

 5     fall of 2014, is that when you moved out to Arizona?

 6            A.    Yes.

 7            Q.    Were you engaged by that point?

 8            A.    Yes, I was engaged.

 9            Q.    And so during this kind of multi-month

10     winding-down period or slowing-down period at INSYS,

11     were you in contact much with Mr. Clough?

12            A.    No.     Jessica pretty much had taken over the

13     majority of my contracts and she was attending dinners

14     and doing the paperwork and really just taking over.

15            Q.    Were you involved at all in his day-to-day

16     prescription writing at all during your last couple

17     months at the company?

18            A.    Very small amounts, just to help the patients

19     that needed the prescription.            I would assist with that.

20            Q.    And so after you leave INSYS and move to

21     Arizona, did you hear from Mr. Clough again?

22            A.    Yes, I did.      He --

23            Q.    Approximately how many times?

24            A.    About four or five text messages.

25            Q.    Okay.    Was it all via text message?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 43 of 175

                                                                              43

 1           A.     Yes, it was.

 2           Q.     Okay.    Tell us about that.         Why was he

 3     reaching out to you?

 4           A.     I don't know why he was reaching out to me.

 5           Q.     Okay.    And what was he reaching out to you

 6     about?

 7           A.     There was four different -- four different

 8     instances that I can remember.            One of them was

 9     something like Merry Christmas if I don't see you, which

10     was in December, but I was already living in Arizona;

11     another one was about his golf tournament that was

12     coming up, that he could save a spot for me if I wanted

13     to play; another one was Mike Collins says hi --

14           Q.     And who is Mike Collins?

15           A.     Mike Collins was the Fentora rep.             So I felt

16     like that was just like a little bit of a dig.

17                  And then another one way later in the summer

18     was something about did you know that Dr. Rosenberg got

19     reprimanded for using SUBSYS.

20           Q.     Okay.    So those contacts go into summer of

21     2015, if I heard you correctly?

22           A.     Yes.

23           Q.     Okay.    Did you write back to any of those

24     texts?

25           A.     None of them.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 44 of 175

                                                                        44

 1             Q.   Okay.    You did mention something that I wanted

 2     to follow up briefly on, a golf event.

 3                  Was Mr. Clough involved in any sort of regular

 4     golf event that you knew of?

 5             A.   The golf event that was for his mother's

 6     foundation that he had started.            It was something he was

 7     very passionate about because his mother had cancer and

 8     so he had wanted to do a charity for cancer.

 9             Q.   And in the year-plus that you were working

10     with him from INSYS, did you attend that golf event?

11             A.   I did attend that golf event with another

12     INSYS rep and my supervisor, Jonathan Roper, at the

13     time.

14             Q.   And did INSYS give any money to that event?

15             A.   Yes.    So I -- since it was a cancer event and

16     our drug was breakthrough and cancer pain, I had run it

17     by my supervisor saying that we should do a donation and

18     they said that that would be fine.

19             Q.   And was a donation, in fact, made?

20             A.   Yes, it was.

21                  MR. ROMBEAU:      Nothing further, your Honor.

22                  THE COURT:      Cross-examination.

23                  MR. RICHARD:      Thank you.

24                               CROSS-EXAMINATION

25     BY MR. RICHARD:
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 45 of 175

                                                                       45

 1           Q.     Good morning.

 2           A.     Hello.

 3           Q.     Your last name now is Babich, right?

 4           A.     It is.

 5           Q.     It is hyphenated Levine Babich or --

 6           A.     Levine is my middle name.

 7           Q.     Okay.    That's your middle name?

 8           A.     Yes.

 9           Q.     But that was your last name when you were a

10     sales rep?

11           A.     Yes, it was.

12           Q.     Okay.    Now you just said that you left INSYS

13     because you were uncomfortable with what was going on

14     with INSYS?

15           A.     Yes, I did.

16           Q.     Okay.    That you felt that the company was

17     unethical?

18           A.     I didn't feel like the company was unethical.

19     I felt like what I was doing in my position was

20     unethical.

21           Q.     Okay.    And, now, you had supervisors who were

22     telling you to act the way you were acting, correct?

23           A.     Yes, I did.

24           Q.     Okay.    And they had supervisors above them who

25     were telling them how to act as well?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 46 of 175

                                                                       46

 1             A.   Yes.

 2             Q.   Okay.    Now, you also left because you said you

 3     found a man that you wanted to strike up a better

 4     relationship with, correct?

 5             A.   Correct.

 6             Q.   Okay.    And what was his name?

 7             A.   His name was Mike Babich.

 8             Q.   Okay.    And what did he do for work at that

 9     time?

10             A.   What did he do for work?

11             Q.   Yeah.

12             A.   He was the CEO of the company that I was

13     working for.

14             Q.   So he was the CEO of INSYS?

15             A.   Yes.

16             Q.   Okay.    He was in charge of everything that was

17     going on in the company?

18             A.   He was the CEO, yes.

19             Q.   Okay.    All right.      And so when did you get

20     married?

21             A.   In March 2015.

22             Q.   Okay.    Chris wasn't invited to the wedding,

23     right?

24             A.   He was not.

25             Q.   Okay.    Did you tell him you were getting
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 47 of 175

                                                                            47

 1     married?

 2            A.    No.

 3            Q.    Okay.    Did you tell people back in the Boston

 4     area you were getting married?

 5            A.    Yes.

 6            Q.    Okay.    Was one of them Jessica Crane?

 7            A.    Yes.

 8            Q.    Okay.    Do you know if she told Chris you were

 9     getting married?

10            A.    I have no idea.

11            Q.    Okay.    After -- well, you said you had contact

12     with him that summer, correct, that he sent something to

13     you about Mr. Rosenberg -- or Dr. Rosenberg?

14            A.    He said something to me, yes.

15            Q.    Okay.    All right.      And you didn't tell him at

16     that point that you got married?

17            A.    No.

18            Q.    Okay.    All right.      But after -- so once you

19     got married, you changed your name to Babich?

20            A.    Correct.

21            Q.    Okay.    Did you tell people back home you were

22     changing your name to Babich?

23            A.    I don't know if I told them -- I don't know if

24     I told people I was going to change my name.                I just

25     did.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 48 of 175

                                                                          48

 1           Q.     Just did.     Okay.     All right.

 2                  Now, you said you went to college at UNH?

 3           A.     I did, for four years.

 4           Q.     Four years.      What did you study there?

 5           A.     Counseling psychology.

 6           Q.     Counseling psychology.          Is it a specialized

 7     program or is it just a basic program?

 8           A.     Sorry, that is incorrect.

 9           Q.     Okay.

10           A.     I went undergrad for family studies --

11           Q.     Okay.

12           A.     -- and I went to Boston College for counseling

13     psychology.

14           Q.     Okay.    And at UNH, what year did you graduate?

15           A.     2006.

16           Q.     2006.    And did you directly go to -- you said

17     Boston College?

18           A.     I did.

19           Q.     Okay.    What year did you graduate from there?

20           A.     2008.

21           Q.     2008.    So did you go directly from college to

22     postgrad?

23           A.     Directly, yes.

24           Q.     Okay.    All right.      And you said you got a job

25     at a -- at a mental hospital?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 49 of 175

                                                                          49

 1             A.      I did.

 2             Q.      Where was that?

 3             A.      In Brookline -- well, no.        I did my internship

 4     in Jamaica Plain, got hired there, and then just was

 5     transferred to the Brookline one.

 6             Q.      Okay.     And the one in Jamaica Plain was a --

 7             A.      The same exact thing.

 8             Q.      -- mental hospital?      Okay.

 9             A.      It was like CVS in one city, CVS in another

10     city.        Just went from one to the other.

11             Q.      All right.     Now, your education at UNH, did

12     that focus on psychology or was it just a basic

13     bachelor's degree program?

14             A.      It -- no, it focused on family studies, a

15     basic bachelor's program.           It wasn't psychology-based.

16             Q.      Okay.     But when you went to Boston College,

17     then you focused on psychology?

18             A.      Counseling psychology.

19             Q.      Counseling.

20             A.      Yeah.

21             Q.      Okay.

22             A.      Uh-huh.

23             Q.      All right.     And they taught you how to deal

24     with patients?

25             A.      Correct.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 50 of 175

                                                                       50

 1           Q.     And deal with -- I guess if you were doing

 2     counseling, you don't just have patients; you have kind

 3     of clients, too?

 4           A.     Yes.

 5           Q.     Okay.    And it teaches in that program how to,

 6     you know, find out what's wrong with them, correct?

 7           A.     Yes, to help diagnose somebody, yes.

 8           Q.     Okay.    And then how to help them deal with

 9     what their issues are as well?

10           A.     Correct.

11           Q.     And they kind of teach you, I guess, sort of a

12     social worker approach?

13           A.     Yes.

14           Q.     Okay.    And that's basically being nice?

15           A.     Compassionate, yes.

16           Q.     Compassionate.

17                  So at Boston College they taught you how to be

18     nice and compassionate to people?

19           A.     Yes.

20           Q.     To help them and make them feel better?

21           A.     Yes.

22           Q.     Okay.    Now, when you worked at the mental

23     hospital down in Brookline, you kind of honed your

24     skills there with that type of -- your social worker

25     skills?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 51 of 175

                                                                       51

 1           A.     Yes.

 2           Q.     Okay.     And for a while, you said, you found it

 3     rewarding?

 4           A.     Absolutely.

 5           Q.     Okay.     And did you find it easy to help people

 6     with problems calm down and --

 7           A.     No, it was not easy.

 8           Q.     No.     Okay.   You found it rewarding at first?

 9           A.     Correct.

10           Q.     Okay.     But you were able to help people with

11     their mental problems?

12           A.     Yes.

13           Q.     Okay.     You couldn't cure them, obviously;

14     correct?

15           A.     Correct, right.

16           Q.     Right.     But you could help ease their -- their

17     situation?

18           A.     Yes.

19           Q.     Okay.     You described your manner with

20     Mr. Clough as a casual manner?

21           A.     Yes.

22           Q.     Is that something you developed at the --

23     while working with patients at the hospital?

24           A.     I kind of just think you are who you are as a

25     person and so I just have always been that way.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 52 of 175

                                                                           52

 1           Q.     Okay.    Sort of soft-spoken?

 2           A.     Just not yelling in somebody's face.

 3           Q.     Okay.    Well, that wouldn't have helped --

 4           A.     I don't know if I'm soft-spoken.             I don't

 5     think so, but --

 6           Q.     Okay.

 7           A.     -- just not aggressive.

 8           Q.     Okay.    All right.      We'll leave it at that.

 9                  Now, obviously things went bad at the mental

10     hospital; correct?

11           A.     Yes, it did.

12           Q.     And you left?

13           A.     Correct.

14           Q.     And you were second choice for INSYS, but you

15     did take the job?

16           A.     I did.

17           Q.     Okay.    And you said there was a one-week home

18     training?

19           A.     One-week home training, yes.

20           Q.     Okay.    What did that consist of?

21           A.     It consisted of reading a chapter and taking a

22     test --

23           Q.     Okay.

24           A.     -- and then reviewing it with your supervisor,

25     reviewing the answers.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 53 of 175

                                                                           53

 1           Q.     What were the at-home study and tests about?

 2           A.     The drug, some science, a little bit about the

 3     company, the history of fentanyl.             Just many different

 4     topics.

 5           Q.     Okay.    Did it teach you about sales?

 6           A.     I -- I don't remember.

 7           Q.     Okay.    Did it teach you about the speaking

 8     program at all?

 9           A.     I don't remember.

10           Q.     Okay.    So the at-home stuff was pretty much

11     the basics?

12           A.     Yes.

13           Q.     Okay.

14           A.     More of the science, yes.

15           Q.     Okay.    So after you learned the basics, then

16     they sent you out to Arizona to learn more in a

17     classroom setting?

18           A.     Yes.

19           Q.     Okay.    And you said you spent a week out

20     there?

21           A.     I did.

22           Q.     Okay.    And there were 12 other reps --

23           A.     Yes.

24           Q.     -- or potential reps?

25           A.     Yup.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 54 of 175

                                                                            54

 1           Q.     Okay.    And you said there was -- they taught

 2     you about sales there?

 3           A.     Yes.

 4           Q.     Okay.    And they taught you about the speaker

 5     programs that they had?

 6           A.     They did.

 7           Q.     How long did they spend on the speaker

 8     programs?

 9           A.     Less than a day.

10           Q.     Less than a day.        Maybe a half day?

11           A.     Sure.

12           Q.     Okay.    Sure?    Are you guessing or --

13           A.     Yeah, it wasn't more than a day.             It just -- I

14     don't know.

15           Q.     Okay.    But they spent time with you on speaker

16     programs?

17           A.     They did spend time with us on speaker

18     programs.

19           Q.     Okay.    And they let you know what was

20     appropriate for a speaker program?

21           A.     They did.

22           Q.     Okay.    Now, there was actually a legality

23     about how speaker programs should be run, correct?

24           A.     Yes, there is.

25           Q.     Okay.    Now, they should be -- have prescribers
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 55 of 175

                                                                           55

 1     in them, right?

 2           A.     Yes.

 3           Q.     Okay.    As attendees, I mean.

 4           A.     Yes.

 5           Q.     They should -- okay.

 6                  They need to discuss an educational program

 7     regarding the drug?

 8           A.     Yes.

 9           Q.     Okay.    And there's -- does there have to be a

10     slide deck?

11           A.     Yes.

12           Q.     Okay.    And, lastly, where it's set up has to

13     be in a more private location, not a public part of a

14     restaurant, correct?

15           A.     Correct.

16           Q.     Okay.    So there would be -- should be like a

17     function room?

18           A.     Yeah, just like a private room that the doors

19     could close or there could be a curtain.

20           Q.     Okay.    And they taught you all of this at the

21     program?

22           A.     Yes.

23           Q.     Okay.    All right.      And did they tell you --

24     was this at the point where they're telling you to get

25     your one doctor or did that come later?               That was there?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 56 of 175

                                                                       56

 1             A.   Not during the speaker program -- not during

 2     the speaker presentation.

 3             Q.   Okay.    That was some other time during the

 4     training?

 5             A.   During the sales presentation.

 6             Q.   Sales presentation.         Okay.

 7                  And how long was the sales presentation?

 8             A.   Little -- every -- all five days for little

 9     bits --

10             Q.   Okay.

11             A.   -- a day.

12             Q.   Okay.    There was a little bit every day.

13     Okay.

14                  And in that training, they pretty much were

15     telling you how to sell?

16             A.   Yes.

17             Q.   Okay.    And they taught you what tricks to use

18     to get a prescriber to like your product?

19             A.   Taught me which -- they just gave advice --

20     they gave advice on how to get your foot in the door and

21     how to switch the provider from one drug to another.

22             Q.   Okay.    And to get your foot in the door, you

23     had mentioned yesterday about bringing in food?

24             A.   Yes.

25             Q.   And that was one way; that was a way to get
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 57 of 175

                                                                         57

 1     past, I guess, the gatekeepers?

 2           A.     It was.

 3           Q.     Okay.     And you used that or at least you tried

 4     to use that at first in --

 5           A.     I used it all the time.

 6           Q.     All the time?

 7           A.     All the time.

 8           Q.     Okay.     So you'd bring food in?

 9           A.     All the time.

10           Q.     What kind of food would you bring?

11           A.     Different things, depending on what each

12     provider that I knew they liked.             Sometimes I would just

13     go to Trader Joe's --

14           Q.     Uh-huh.

15           A.     -- and grab 40 things, put it in a bag, and

16     just hand it off to Chris --

17           Q.     Okay.     All right.

18           A.     -- or somebody.

19           Q.     Okay.     All right.     Did you ever claim those as

20     an expense?

21           A.     Yes.

22           Q.     Okay.     And -- okay.

23                  So also at this program they were teaching you

24     how to -- so, as you said, how to lure -- or I guess

25     that's probably not the right word -- how to get your
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 58 of 175

                                                                           58

 1     provider, the prescriber, away from one drug to your

 2     drug?

 3             A.   Correct.

 4             Q.   In your case, it was usually trying to get

 5     them away from Fentora?

 6             A.   Fentora or Actiq.

 7             Q.   Actiq.     Okay.    All right.      And specifically

 8     they trained you on getting them away from those two

 9     drugs?

10             A.   From -- yes.

11             Q.   Okay.    And they basically taught you how to be

12     nice to everybody that was involved?

13             A.   I mean, they didn't teach us how to be nice.

14     They --

15             Q.   Okay.

16             A.   I mean ...

17             Q.   Did they advise you how to be nice?

18             A.   I don't think the word nice ever came up, to

19     be honest with you.

20             Q.   Okay.

21             A.   I think that they -- I mean, if you want

22     someone to buy something from you, you are just going to

23     be nice.

24             Q.   Okay.

25             A.   So it's just --
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 59 of 175

                                                                       59

 1           Q.     So, I guess, long and short of it, the

 2     training was a training on how to make friends and

 3     influence people?

 4           A.     How to make friends and influence people, yes.

 5           Q.     Okay.    And some of that was obviously, as we

 6     discussed being nice, but to be -- be as friendly as

 7     possible?

 8           A.     Yes.

 9           Q.     Okay.    And if you needed to, to flirt with

10     people, males?

11           A.     They never said if you need to flirt, you can,

12     but there was no -- just get it done.

13           Q.     Okay.    There was no telling you not to?

14           A.     There was no telling us not to.

15           Q.     Okay.    And when they -- regarding again --

16     regarding the speakers that they wanted you to find,

17     they wanted you to find somebody -- at the training,

18     they wanted you to find somebody that was passionate

19     about the drug?

20           A.     Yes.

21           Q.     Okay.    So you knew when you left there you

22     wanted to find somebody that really liked SUBSYS as a

23     prescriber?

24           A.     Yes.

25           Q.     Okay.    All right.      And you tried to go
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 60 of 175

                                                                       60

 1     everywhere once you got back here and, as you said,

 2     doors got slammed in your face?

 3             A.   Yes.

 4             Q.   Okay.    Repeatedly?

 5             A.   Yes.

 6             Q.   And you asked for help?

 7             A.   Yes.

 8             Q.   Okay.    Did you get -- who'd you complain to,

 9     Jeffrey Pearlman?

10             A.   Yes.    And my parents, yes.

11             Q.   And your parents.        Well, your parents couldn't

12     help.

13             A.   Why did I take this job.

14                  Yes, I complained to everybody; I'm horrible

15     at this job.

16             Q.   Okay.    All right.      And how many months into it

17     were you before they had that sales awards banquet in

18     Arizona?

19             A.   A month.

20             Q.   A month.     Oh, so it was only a month into it,

21     into your sales work?

22             A.   Yes.    I went to Arizona two times in one

23     month.

24             Q.   Okay.    All right.      It was there where you said

25     you saw the top ten sellers getting awards?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 61 of 175

                                                                       61

 1            A.    Yes.

 2            Q.    Okay.    And this excited you, right?

 3            A.    Absolutely.

 4            Q.    You said it was -- did you say Abe Rosenberg

 5     got a -- the big check?

 6            A.    Yes, one of those big Publisher Clearinghouse

 7     ones that don't fit in your car.

 8            Q.    All right.

 9            A.    Big check.

10            Q.    And you wanted one?

11            A.    Of course.

12            Q.    Okay.    And it was -- like you said, it was

13     more than -- almost as much as you made in a year?

14            A.    Yes, it was.      It was $30,000.

15            Q.    Okay.    I think yesterday you said, if others

16     can do it, so can I?

17            A.    Yes.

18            Q.    Okay.    So you started to want to adopt what

19     they were doing as your practice to be a salesperson?

20            A.    Adopt what they were -- I don't know if it was

21     adopt, but it was to work hard and get rewarded that

22     way.

23            Q.    Okay.    All right.      Now, again, your first area

24     was New Hampshire?

25            A.    No.     My territory was New Hampshire, Maine,
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 62 of 175

                                                                       62

 1     Vermont and part of Massachusetts.

 2           Q.     Okay.    Which part of Massachusetts?

 3           A.     Kind of like the Boston North Shore up to

 4     New Hampshire.

 5           Q.     Okay.    Did you get the Boston city itself?

 6           A.     I did.

 7           Q.     Okay.    All right.      And you tried doctors there

 8     and had no luck?

 9           A.     I had a little bit of luck.

10           Q.     Okay.    Some of -- you did get some

11     prescribers --

12           A.     I did.

13           Q.     -- later?

14           A.     I did.

15           Q.     Not when you first started?

16           A.     I got one -- I did get one prescriber -- one

17     prescription, one patient, from a Boston doctor --

18           Q.     Okay.

19           A.     -- in the beginning.

20           Q.     But that wasn't your first prescription?

21           A.     Yes, it was.

22           Q.     Oh, it was?      I thought your first prescription

23     was Dr. Greenspan.

24           A.     My first prescription in New Hampshire was

25     Dr. Greenspan.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 63 of 175

                                                                         63

 1           Q.     Oh, okay.     All right.      So who was the first

 2     doctor in Massachusetts then?

 3           A.     Jeffrey Jackel.

 4           Q.     Okay.    And he was out of Boston?

 5           A.     Yes.

 6           Q.     Okay.    And -- now, he was -- did you spend

 7     time with him that first time he wrote a script for you?

 8           A.     Dr. Jackel?

 9           Q.     Yes.

10           A.     Yes.

11           Q.     Okay.    Why didn't you ask him to be a speaker?

12           A.     Why didn't I ask him -- I think I did,

13     actually.

14           Q.     Okay.    And he told you no?

15           A.     Yes.

16           Q.     Okay.    So you were still running with the

17     I-need-to-find-my-one-doctor at this point?

18           A.     Running fast, yeah.

19           Q.     Running fast.       Okay.    So any doctor that would

20     give you a script, you'd ask right away?

21           A.     Yes.

22           Q.     Okay.    Did you think that's how it was

23     supposed to go or was that just how you did it?

24           A.     I never saw a doctor ever, so when I saw one,

25     I knew this was my one shot to ask them.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 64 of 175

                                                                         64

 1             Q.   Okay.

 2             A.   So whenever I got a prescription written from

 3     them, I asked them.

 4             Q.   Okay.    All right.      So did you -- so your

 5     first prescription then was with Dr. Jackel down in

 6     Massachusetts?

 7             A.   Yup.

 8             Q.   And then at some point you needed some more

 9     help, so was it Sonia helped you go up to New Hampshire?

10             A.   Sonia, yes.

11             Q.   Okay.    Where was -- what district was she

12     from?

13             A.   I think New York or New Jersey.            I don't

14     remember.

15             Q.   Okay.

16             A.   Somewhere over there.

17             Q.   All right.      And how long had she been

18     prescribing -- a sales rep, do you know?

19             A.   I do not.

20             Q.   Okay.    Was she as young as you?

21             A.   As young as me?

22             Q.   Around your same age?

23             A.   Yeah, around the same age.

24             Q.   Okay.    Had she been in sales before, did you

25     know?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 65 of 175

                                                                        65

 1             A.      I do not know.

 2             Q.      Okay.     But she went up to Dr. Greenspan's

 3     office up at PainCare?

 4             A.      She did.

 5             Q.      Okay.     Who drove, you or her?

 6             A.      Me.

 7             Q.      You did?     Okay.   And did she meet you in

 8     Boston?

 9             A.      Yes, she -- I think she flew to -- I don't

10     know.        Yeah.     I mean, she either drove to Boston or flew

11     to Boston.           I don't know.   But she met me in Boston, her

12     and I together in my car drove to New Hampshire.

13             Q.      Okay.     And you drove up to Somersworth?

14             A.      No.

15             Q.      Newington?

16             A.      Newington.

17             Q.      Newington.     And that's where -- there's a

18     PainCare office there?

19             A.      Yes.

20             Q.      And that's where you -- somehow she was able

21     to work it to see Dr. Greenspan?

22             A.      I did.     I called --

23             Q.      Okay.

24             A.      My supervisor said, you need help, I'm sending

25     someone more -- that has business to help you; please
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 66 of 175

                                                                             66

 1     set up appointments with doctors.             So lunch-and-learn is

 2     what they're called.

 3           Q.     Okay.

 4           A.     So I set up three lunch-and-learns when she

 5     came and she went to all three of them with me.                 And one

 6     of them was at Dr. Greenspan's office in Newington.

 7           Q.     Okay.    So you had talked about a

 8     lunch-and-learn yesterday and maybe I didn't understand

 9     what they were.       What exactly is a lunch-and-learn?

10           A.     A lunch-and-learn is an opportunity for a

11     sales rep to schedule a lunch, pay for lunch and bring

12     it in during the lunch break of providers in the office,

13     have brochures, tell them about the drug, introduce a

14     new product as a sales rep during their lunch hour.

15           Q.     Okay.    And this is how you met Dr. Greenspan,

16     through one of these?

17           A.     Yes, it is.

18           Q.     Okay.    Do you remember where these

19     lunch-and-learns were when you first started with Sonia?

20     You said you had three.          Where were they?

21           A.     I remember only one other of where it was and

22     it was in the North Shore at a doctor's office.

23           Q.     Okay.    All right.      How many people at the

24     PainCare one that you went to?            It was in Newington,

25     right?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 67 of 175

                                                                            67

 1           A.     Yes.

 2           Q.     At that PainCare, how many -- do you remember

 3     how many providers were there?

 4           A.     In the Newington office, there was only one or

 5     two providers really working there at a time.

 6           Q.     Okay.

 7           A.     And I know that Dr. Greenspan was definitely

 8     there and I cannot remember if there was another one

 9     there.

10           Q.     Okay.    And you did not meet Mr. Clough there,

11     correct?

12           A.     He was not there.

13           Q.     Okay.    Did Jeffrey Pearlman ever go to these

14     lunch-and-learns with you when -- at the beginning?

15           A.     Did he go to the lunch-and-learns?             He did

16     come and ride around with me in the beginning, yes.

17           Q.     Okay.    Did he go into these lunch-and-learns

18     with you?

19           A.     He might have come to one, but I don't

20     remember.     He got his face slammed in the door like I

21     did with me in the beginning.

22           Q.     Okay.    Okay.    All right.      Did you have later

23     lunch-and-learns afterwards, after you got your first

24     script from Mr. -- Dr. Greenspan?

25           A.     Did I have more?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 68 of 175

                                                                        68

 1           Q.     Correct.

 2           A.     Yeah, I had them for 18 months.

 3           Q.     Okay.    So they were a regular thing?

 4           A.     Oh, yeah.

 5           Q.     Okay.    Now, sometimes these lunch-and-learns

 6     would be -- they wouldn't be just you; sometimes it

 7     would be -- your speaker would speak at them, correct?

 8           A.     No.

 9           Q.     Okay.    Sometimes you had lunches at PainCare,

10     correct?

11           A.     Yes.

12           Q.     While Mr. Clough was your speaker?

13           A.     Yes, so that was considered a speaking event.

14           Q.     Okay.

15           A.     Lunch-and-learns were an opportunity to get in

16     the door to --

17           Q.     Okay.

18           A.     -- educate.      The lunch-and-learns was for the

19     speaker to come to a lunch and speak.

20           Q.     Okay.    So you would not -- at these

21     lunch-and-learns, you would never have had your speaker

22     Mr. Clough there?

23           A.     Not at a lunch-and-learn, because a

24     lunch-and-learn is not a speaker program.

25           Q.     Okay.    All right.      Just so I know.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 69 of 175

                                                                              69

 1                  Now, after your lunch-and-learn with

 2     Dr. Greenspan there at the PainCare in Newington --

 3           A.     Yes.

 4           Q.     -- he approached you and said he had a

 5     patient?

 6           A.     No.

 7           Q.     Okay.

 8           A.     He -- we went to his private office --

 9           Q.     Okay.

10           A.     -- and at that time, Sonia -- I sat there like

11     a deer in headlights because I didn't know what I was

12     doing in sales.

13           Q.     Sure.

14           A.     She did all the talking.

15           Q.     Okay.

16           A.     I was just so happy to be sitting in front of

17     a doctor, I had no idea what she said, but all I know is

18     he said that he had a patient.

19           Q.     Okay.    You say private office.          Was it at the

20     PainCare clinic?

21           A.     Yes, like his particular desk, office, with

22     the door shut.

23           Q.     Okay.    All right.      So you were excited.      You

24     walked out of there and he said he was writing you a

25     script?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 70 of 175

                                                                       70

 1            A.    Yes.

 2            Q.    Okay.    Did you meet the patient that day?

 3            A.    No, I did not.

 4            Q.    Okay.    When did you meet the patient?

 5            A.    I met the patient in the Somersworth office.

 6            Q.    Okay.    So that was maybe how long -- how much

 7     longer, later?

 8            A.    Whenever -- so if the patient was given a

 9     prescription, when his prescription ran out, he had a

10     second follow-up.        And it was for his second follow-up

11     of a prescription.

12            Q.    Okay.    And that was where you met Mr. Clough?

13            A.    Yes.

14            Q.    Okay.    You'd only met Dr. Greenspan one day?

15            A.    No, I could have done a lunch-and-learn before

16     Sonia was there and Dr. Greenspan --

17            Q.    Okay.

18            A.    -- could have come --

19            Q.    Sure.

20            A.    -- and grabbed a lunch, a sandwich, and took

21     off.    I don't --

22            Q.    Okay.

23            A.    I don't remember.

24            Q.    After he informed you he was going to write a

25     prescription --
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 71 of 175

                                                                               71

 1           A.     Uh-huh.

 2           Q.     -- did you ever meet Dr. Greenspan again?

 3           A.     No.     He no longer was at the practice.

 4           Q.     Okay.     All right.     So the first --

 5           A.     But I asked him to be a speaker.

 6           Q.     You did?

 7           A.     Uh-huh.

 8           Q.     Okay.     And do I need to ask what he said?

 9           A.     He said he would think about it.

10           Q.     Oh, he said he would think about it.               Okay.

11     Did you ever call on him again to try and get him to be

12     a speaker?

13           A.     Yeah, I did.

14           Q.     Okay.

15           A.     Of course.

16           Q.     All right.      And where did you go to do that?

17           A.     Back to his -- back to the office.             And then

18     he was no longer working there.

19           Q.     Okay.

20           A.     So ...

21           Q.     Did you try to find him?

22           A.     I didn't.

23           Q.     Okay.

24           A.     I didn't.

25           Q.     Okay.     Well, so the next -- when did -- you
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 72 of 175

                                                                       72

 1     first met the patient then in Somersworth?

 2           A.     I did.

 3           Q.     And this was Michael, you --

 4           A.     Yes, his name was Michael.

 5           Q.     -- said his name was Michael.            And you

 6     remember him because it was your first script or first

 7     one in New Hampshire?

 8           A.     Absolutely.

 9           Q.     Okay.    And he was very sick, you said?

10           A.     Yes, he was.

11           Q.     In his 20s?

12           A.     Yes, he was.

13           Q.     Okay.    And how much time did you spend with

14     Michael before you met Mr. Clough that day?

15           A.     Not long.     Five minutes.

16           Q.     Five minutes.       Okay.

17           A.     Like we were just in the patient room waiting

18     for him to come in.

19           Q.     How did you get into the patient room?

20           A.     The front desk people let me in.

21           Q.     Okay.    When you say patient -- so it was like

22     an exam room?

23           A.     Yeah.

24           Q.     Okay.    The one that has the -- the table with

25     the paper on it?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 73 of 175

                                                                       73

 1           A.     Yes.

 2           Q.     Okay.     So they just simply -- is that regular

 3     practice, to let a sales rep into the -- into a room?

 4           A.     I don't know.

 5           Q.     Okay.     Now, you said they called -- yesterday

 6     you said they called you.

 7           A.     Yeah.

 8           Q.     Okay.     And they said because you needed to

 9     explain how the SUBSYS works to his -- to Michael's new

10     PA.

11           A.     I don't know if it was how SUBSYS works, but

12     it was the patient needs a refill --

13           Q.     Uh-huh.

14           A.     -- we don't know the process, the pharmacy

15     that you use, we don't know how to write the

16     prescriptions, we don't know anything about it, so can

17     you come up --

18           Q.     Okay.

19           A.     -- to assist us with that.

20           Q.     And at that point there was -- was it the IRC

21     program?

22           A.     Yeah.

23           Q.     And that was the preauthorization office in

24     Arizona?

25           A.     It was, yes.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 74 of 175

                                                                       74

 1           Q.     Okay.    And so you knew that that office was in

 2     existence and that they would help -- would you help

 3     them help the patient get the medication?

 4           A.     Can you repeat that?

 5           Q.     You knew -- let me put that in a better way.

 6                  When they called you, you knew that you had

 7     the prior authorization office to help you get that

 8     patient the medication?

 9           A.     Yes.

10           Q.     Okay.    And that they could do the paperwork,

11     essentially?

12           A.     No.     I did the paperwork.

13           Q.     You did all the paperwork?

14           A.     Yeah.

15           Q.     Okay.

16           A.     They're the ones who made the -- from the

17     paperwork that they received, they are the ones who

18     looked at my paperwork and made the phone call to the

19     insurance company.

20           Q.     Okay.    All right.      Now, so you met with

21     Michael in the Somersworth office in the exam room and

22     then at some point after five minutes, Dr. -- Mr. Clough

23     comes in?

24           A.     Yes.

25           Q.     Okay.    And did he seem put out that you were
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 75 of 175

                                                                        75

 1     there?

 2             A.   No, he did not seem put out.

 3             Q.   Did he know who you were?

 4             A.   I don't know if he knew who I was.

 5             Q.   Okay.

 6             A.   I introduced myself.

 7             Q.   Oh, okay.     All right.      And Michael and he

 8     talked about SUBSYS, correct?

 9             A.   Yes.

10             Q.   Okay.    And Michael explained to him what good

11     it had done for him?

12             A.   Yes.

13             Q.   Okay.    And Chris was starting to get excited

14     about it right away?

15             A.   I don't know if Chris got excited about it,

16     but if something helped the patient, he was going to --

17             Q.   Okay.    Okay.    How much time did he spend with

18     the patient that day, do you think, and you in the

19     treatment room?

20             A.   I don't know, but it wasn't super short, it

21     wasn't super long.

22             Q.   Okay.

23             A.   It just felt like a normal -- it -- I don't

24     know.

25             Q.   Okay.    All right.      But he -- when Michael
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 76 of 175

                                                                       76

 1     left -- did you stay in the exam room after Michael left

 2     or did you walk out with Michael?

 3           A.     I don't remember.

 4           Q.     Okay.    But at some point Chris approaches you

 5     before you left the office and asked you -- he wanted to

 6     know about SUBSYS, correct?

 7           A.     Can you repeat the question?

 8           Q.     After the treatment with Michael --

 9           A.     Yes.

10           Q.     -- Chris approached you that day and wanted to

11     learn more about SUBSYS?

12           A.     It just didn't happen like that.

13           Q.     Okay.

14           A.     So ...

15           Q.     Did he ask you to go to dinner with him that

16     night?

17           A.     I don't know.

18           Q.     Okay.    At some point that night, did you go to

19     dinner in Portland, Maine, with him?

20           A.     I have gone to dinner in Portland, Maine, with

21     him, but not that night.

22           Q.     Okay.

23           A.     I don't -- I don't know if it was that night.

24           Q.     Okay.    Was it soon thereafter then, possibly?

25           A.     Could have been.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 77 of 175

                                                                       77

 1           Q.     Okay.    And you had relatives up in Maine?

 2           A.     I do have relatives in Maine.

 3           Q.     Okay.    But you don't recall this -- the exact

 4     night, correct?

 5           A.     I do not remember.

 6           Q.     Okay.    All right.      But when you had dinner

 7     with him in Portland, Maine, he wanted to know more

 8     about SUBSYS?

 9           A.     I don't think so.

10           Q.     No.     He wanted to know about you?

11           A.     Probably.

12           Q.     Okay.    But was there some discussion about,

13     obviously, your work?

14           A.     Yes.

15           Q.     Okay.    So that involved you talking about

16     SUBSYS?

17           A.     Yes.

18           Q.     Okay.    And you were trying to make a sale?

19           A.     For sure.

20           Q.     Okay.    So you would talk about the drug as

21     much as you could to try to sell that to him, right?

22           A.     Correct.

23           Q.     Okay.    But also talk about yourself and him to

24     keep him happy?

25           A.     I mean, when you go to dinners with somebody,
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 78 of 175

                                                                       78

 1     you talk about yourself; you -- they talk about

 2     themselves.

 3           Q.     Okay.    Right.     And sometime after you first

 4     met Mr. Clough, you then got trained on dinners, on how

 5     to do speaking dinners?

 6           A.     Yes.

 7           Q.     Okay.    And you said that was with Abe

 8     Rosenberg?

 9           A.     Yes.

10           Q.     And how soon after you first met Mr. Clough

11     did that training take place?

12           A.     I don't remember, but it was before -- before

13     Chris was a speaker.

14           Q.     Okay.

15           A.     I don't remember.

16           Q.     All right.      And is this something that INSYS

17     would do to train you when they knew you were going to

18     have a speaker?

19           A.     I don't know -- train me to --

20           Q.     Train you to know what these speaking programs

21     actually look like.

22           A.     Sorry.    Can you repeat the question?

23           Q.     Yeah.

24           A.     I'm a little confused.

25           Q.     Okay.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 79 of 175

                                                                       79

 1           A.     Sorry.

 2           Q.     Was it INSYS's policy to train you on --

 3     further train you on speaker programs once you actually

 4     got a speaker?

 5           A.     Yes.     So your supervisor would -- your

 6     supervisor would request, recommend, advise that you go

 7     with another one of the sales reps to one of their

 8     predetermined dinners to join them to see how it's --

 9     how it's operated, how it goes --

10           Q.     Okay.

11           A.     -- so then you know how to do it when it's

12     your turn.

13           Q.     All right.      In Arizona you saw how they told

14     you in the classroom they go, right?

15           A.     Correct.

16           Q.     So this was now you seeing in reality how they

17     actually happen?

18           A.     Yes.

19           Q.     Okay.    So you went to a program in

20     Connecticut, you said?

21           A.     I did.

22           Q.     Or -- it was Connecticut?

23           A.     Yeah.

24           Q.     Okay.    And Heather Alfonso was the speaker?

25           A.     Yes.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 80 of 175

                                                                        80

 1            Q.    Okay.    And you said she just had a friend

 2     there with her?

 3            A.    No, I said she had her significant other.

 4            Q.    Oh, okay.     Okay.     And that was pretty much the

 5     only other person that was there?

 6            A.    There was four of us --

 7            Q.    Okay.

 8            A.    -- myself, Abe, Heather, and her significant

 9     other.

10            Q.    Okay.    And that was it?

11            A.    That was it.

12            Q.    Was it in a public part of the restaurant or

13     was it in a private room?

14            A.    It was a public part of the restaurant.

15            Q.    Okay.    And you said there was drinks?

16            A.    Yes.

17            Q.    Okay.    And obviously food?

18            A.    Correct.

19            Q.    Okay.    And -- but was there any speaking about

20     SUBSYS at all?

21            A.    A slide deck, no, but speaking about SUBSYS,

22     yes.

23            Q.    Okay.    All right.      So the -- there was some

24     conversation about the drug?

25            A.    Yeah.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 81 of 175

                                                                            81

 1           Q.     Okay.

 2           A.     We all worked for the -- yes.

 3           Q.     Sure.    Okay.     So is this how you -- when you

 4     walked out of there, is this how you thought in reality

 5     these are how these programs are supposed to go?

 6           A.     I didn't know.       I was just like that was

 7     weird, and then -- I thought to myself.               And then Abe

 8     said, oh, you know, I tried to get some attendees, there

 9     was no attendees, and that happens sometimes.

10           Q.     Okay.    And so you understood then at that

11     point that, I guess a better word, that happens

12     sometimes?

13           A.     Yeah.

14           Q.     Okay.    All right.      And you knew you wanted

15     your own speaker and you finally had one when Mr. Clough

16     agreed to speak?

17           A.     Correct.

18           Q.     Okay.    Now, you went back to your supervisor

19     and asked him if he could be -- a PA could be a speaker?

20           A.     Yes.

21           Q.     And you got the okay?

22           A.     Yes.

23           Q.     All right.       And were you surprised?

24           A.     I was just happy.        I don't think I was

25     surprised.     I think I was like, yes, great, yes, like
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 82 of 175

                                                                         82

 1     excited.     That's -- like not surprised, excited.

 2           Q.     Now, did you start spending more time over at

 3     PainCare then --

 4           A.     Yes.

 5           Q.     -- once he agreed?

 6                  Okay.     All right.     And how much were you

 7     involved in getting Mr. Clough trained to be a speaker?

 8           A.     It's really not my responsibility.

 9           Q.     Okay.     You just sent in paperwork that --

10     requesting for him to be a speaker?

11           A.     Yes, but I told him that he need -- in order

12     to become a speaker, you need clinical experience, was

13     what the company would call it, meaning that you need

14     multiple patients on the prescription, multiple doses,

15     different -- different doses --

16           Q.     Uh-huh.

17           A.     -- so you have -- you could do a

18     question-and-answer if someone says, oh, my patient has

19     a stomachache, has this ever happened with one of your

20     SUBSYS patients.        They needed experience with the drug

21     to be able to be a speaker about it.

22           Q.     Okay.     All right.     And he had to attend a

23     training in Arizona, correct?            Initially required him

24     to?

25           A.     Yes.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 83 of 175

                                                                            83

 1           Q.     Okay.    And that was a week-long speaking -- or

 2     week-long training in --

 3           A.     I think so, yeah.        I've never been, so I don't

 4     know, but yeah.

 5           Q.     That's so -- okay.        And he couldn't go,

 6     correct?

 7           A.     He could not go.

 8           Q.     Okay.    And he couldn't go.         As you had

 9     indicated yesterday, he had work reasons why he couldn't

10     go?

11           A.     Work reasons, kid reasons.           He just couldn't

12     go.

13           Q.     Okay.    And he had two kids?

14           A.     Yes.

15           Q.     Okay.    And he said he couldn't leave his kids

16     for that long?

17           A.     I don't know if he said, I couldn't leave my

18     kids for that long, but he said he couldn't go.

19           Q.     Okay.

20           A.     He had kids, he had work, he had life.

21           Q.     Okay.    Did you panic at that point?

22           A.     Yeah.

23           Q.     Okay.    Did you call your supervisor?

24           A.     Yeah.

25           Q.     Okay.    And what -- and your supervisor fixed
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 84 of 175

                                                                              84

 1     it so that he could simply do it over the phone?

 2           A.     I don't know if my supervisor fixed it, but he

 3     was able to do the phone call over the phone.

 4           Q.     Okay.    And were you with him when he did that

 5     phone call over the phone?

 6           A.     I was.

 7           Q.     Okay.    And it was -- you were in Portsmouth

 8     with him, correct?

 9           A.     Correct.

10           Q.     Okay.    On a -- like on a side street, looking

11     at -- he was on the phone and you had your tablet out?

12           A.     I don't know if I had my tablet out, but we

13     were literally outside on the sidewalk.               There could

14     have -- we were outside on the sidewalk.               He was on the

15     phone.     I don't know what I was doing.

16           Q.     Okay.

17           A.     But I was there.

18           Q.     You remember -- were you showing him the

19     slides on your tablet or your phone?

20           A.     No.

21           Q.     Okay.    All right.      So he was on the phone with

22     somebody else and you weren't really participating; you

23     were just present?

24           A.     Correct.

25           Q.     Okay.    All right.      And that lasted about an
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 85 of 175

                                                                               85

 1     hour?

 2             A.   Yeah.    I don't know.       But it was -- yes.

 3             Q.   Okay.

 4             A.   I don't know.

 5             Q.   You didn't overhear the conversation?

 6             A.   I mean, I knew what they were talking about,

 7     so -- I didn't hear every single word --

 8             Q.   Okay.

 9             A.   -- but I could hear Chris's response.              But I

10     think the other person was doing a lot of talking.

11             Q.   Okay.    All right.      But you didn't hear what

12     the other person was saying?

13             A.   No.

14             Q.   So you don't really know what they were

15     training him on, what they told him to do?

16             A.   I have no idea.

17             Q.   Okay.    And you have no idea what his -- what

18     they told him his responsibilities were --

19             A.   I have no idea.

20             Q.   -- over the phone?        Okay.     All right.

21                  So after an hour, he was ready to be a

22     speaker?

23             A.   Yes.

24             Q.   Okay.    So INSYS found a way to whittle down a

25     week-long program down to an hour?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 86 of 175

                                                                           86

 1           A.     It appears that way, yes.

 2           Q.     Okay.     All right.     Did that seem odd to you?

 3           A.     I just didn't even bother with that portion of

 4     it.   I just was like, great, let's go, like ...

 5           Q.     Okay.     All right.     All right.      So he was ready

 6     to speak at that point?

 7           A.     Correct.

 8           Q.     All right.      And you were actually -- it sounds

 9     like you were getting very friendly with him?

10           A.     Yeah.     We were spending a lot of time

11     together.

12           Q.     Okay.     Like you said, you had gone up to

13     dinner with him up in Portland, Maine?

14           A.     Uh-huh.

15           Q.     And you guys were in Portsmouth this day, the

16     day of his training?

17           A.     Yup.

18           Q.     Okay.     Was there a dinner that day, too, or

19     what went on in Portsmouth?

20           A.     I don't remember if there was a dinner.

21           Q.     Okay.     Were there several dinners that you

22     went on together with him?           They were social dinners.

23           A.     Not several, no.

24           Q.     Okay.

25           A.     There was a few in the beginning when I was
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 87 of 175

                                                                         87

 1     luring him in to be a speaker.

 2           Q.     Okay.    There was also time that you spent with

 3     him in Boston a few times, correct?

 4           A.     A few times that we spent in Boston together.

 5     We went to a Red Sox game together.

 6           Q.     Okay.    And it was actually a World Series game

 7     you went to?

 8           A.     Yes, it was.

 9           Q.     Okay.    And you went with his dad, too?

10           A.     And his cousin --

11           Q.     And his cousin?

12           A.     -- a female cousin.

13           Q.     A female cousin.        Okay.    So there were four of

14     you that went?

15           A.     Yes, there was.

16           Q.     All right.      Were there other social events you

17     went to with Chris that were nonwork-related?

18           A.     Other social events that I went to with Chris

19     that were non-work-related.           I don't remember.

20           Q.     Okay.    Now, so you became to know Chris pretty

21     well, correct, during this -- these social engagements

22     you had with him?

23           A.     Yes.

24           Q.     Okay.    And he kind of had a dry sense of

25     humor?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 88 of 175

                                                                           88

 1             A.   He has a sarcastic sense of humor, yes.

 2             Q.   Sarcastic sense of humor.

 3                  He was very serious on many occasions?

 4             A.   Was he very serious?

 5             Q.   Yes.

 6             A.   No.

 7             Q.   Okay.

 8             A.   He's not really serious.

 9             Q.   He was more -- he was more of a jovial person

10     with you?

11             A.   He just was some days good, some days bad.

12     Like it just -- he definite -- I mean, he was going

13     through a divorce, so, therefore, it's an emotional

14     time.

15             Q.   Okay.

16             A.   So he's --

17             Q.   And you -- as you said, you were trying to

18     lure him to be your prescriber.            You were kind of there

19     to be a friend and listen to him when he had problems

20     with that?

21             A.   The practice that INSYS gave us --

22             Q.   Uh-huh.

23             A.   -- is to -- if your -- if the -- if your

24     prescriber likes basketball, learn about basketball.            If

25     your prescriber likes to eat vegan, learn how to cook
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 89 of 175

                                                                       89

 1     vegan.

 2                  So they wanted us to become interested in the

 3     things that prescribers were interested in with -- in

 4     order to have a commonality to be able to have a friend

 5     relationship.

 6           Q.     Okay.    And you did that with Chris --

 7           A.     Yes.

 8           Q.     -- Mr. Clough?

 9           A.     I did.

10           Q.     Okay.    And you learned personal things about

11     him regarding his divorce?

12           A.     Yeah, in a not full detail -- I don't know --

13           Q.     Yeah.

14           A.     -- full details, but I knew that he was going

15     through a divorce, especially because his wife worked in

16     the practice.        So it wasn't something that necessarily

17     he had told me, but it was complete gossip in this one

18     office.

19           Q.     Okay.    So you heard -- you heard a lot of it

20     through gossip about his divorce?

21           A.     Absolutely.

22           Q.     Okay.    And you used that to try to, again,

23     lure him in?

24           A.     I didn't use it against --

25           Q.     The information.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 90 of 175

                                                                         90

 1           A.     I mean, I don't know what I would have used

 2     about that he's going through a divorce.

 3           Q.     Okay.

 4           A.     Because I wasn't divorced, so that wasn't a

 5     commonality.

 6           Q.     But did you at least try to be there for him

 7     when he wanted to talk about it?

 8           A.     There were times, yes.

 9           Q.     Okay.     All right.     Almost like -- I don't want

10     to say it like, well, a shoulder to cry on?

11           A.     He did not cry on my shoulder, no.

12           Q.     Okay.

13           A.     But, yeah, if he was having a bad day because

14     he was going through something --

15           Q.     Uh-huh.

16           A.     -- I'm a nice person and I'm going to say,

17     what's going on, you seem a little off, what's up,

18     da-da-da.     It's just --

19           Q.     Okay.

20           A.     -- kind of the way that normal people act.

21           Q.     Okay.

22                  THE COURT:      All right.      Let's take the morning

23     break.

24                  THE CLERK:      Please rise for the jury.

25                                (Jury excused.)
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 91 of 175

                                                                       91

 1                  THE COURT:      Anything for the Court?

 2                  MR. RICHARD:      No, thank you.

 3                  THE COURT:      Okay.    We're in recess 15.

 4             (Recess taken from 10:47 a.m. until 11:05 a.m.)

 5                  MR. RICHARD:      May I continue, your Honor?

 6                  THE COURT:      Please proceed.

 7             Q.   Again, Ms. Babich, after you met with Michael

 8     with -- the patient Michael and Chris in that treatment

 9     room --

10             A.   Yes.

11             Q.   -- Mr. Clough's prescriptions started to get

12     more and more, correct?

13             A.   Yes.

14             Q.   Okay.    And he started with a small group of

15     people first, four or five patients?

16             A.   Yes.

17             Q.   Okay.    And then when he saw it was -- the

18     SUBSYS was working with these patients, he started to

19     look for more patients?

20             A.   Yes.

21             Q.   And so he could write more scripts?

22             A.   Yes.

23             Q.   Okay.    And after a short period of time, his

24     prescription writing took off, for lack of a better

25     word?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 92 of 175

                                                                       92

 1           A.     Yes.

 2           Q.     There were more and more?

 3           A.     Yes.

 4           Q.     Okay.    And he kept finding more patients --

 5           A.     Yes.

 6           Q.     -- for you?

 7           A.     (Nods head.)

 8           Q.     And he kept finding ways where -- what they

 9     call titrate up, correct?

10           A.     Yes.

11           Q.     Okay.    Titrating it means you start at a low

12     dose and move up to a higher dose?

13           A.     Yes, it does.

14           Q.     Okay.    Is that something that you were trained

15     on at the seminar you went to in Arizona?

16           A.     Yes.

17           Q.     Okay.    Now, Chris would titrate his patients

18     up, correct --

19           A.     Yes.

20           Q.     -- when he needed to?

21           A.     Yes.

22           Q.     Okay.    Now, he didn't write SUBSYS for all of

23     his patients, correct?

24           A.     I don't know, but I would assume no.

25           Q.     Okay.    But he wrote for a good amount of his
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 93 of 175

                                                                         93

 1     patients?

 2           A.     Yes.

 3           Q.     Okay.     And he told you that a lot of his

 4     patients were having some success with the drug?

 5           A.     Yes.

 6           Q.     Okay.     And he was very happy with the drug?

 7           A.     Yes.

 8           Q.     Okay.     And he told you that, that he was

 9     happy?

10           A.     Yes.

11           Q.     Okay.     And you indicated yesterday when there

12     was a dinner that he also told Mr. Roper he was happy

13     with the drug?

14           A.     Yes.

15           Q.     Okay.     All right.     As a matter of fact, he was

16     actually kind of excited about how well it worked with

17     his patients, correct?

18           A.     Yes.

19           Q.     Okay.     All right.     And that, of course, made

20     you happy?

21           A.     Yes.

22           Q.     Because you were finally getting all those

23     prescriptions you wanted?

24           A.     Needed, yes.

25           Q.     Needed.     Okay.    And you finally realized you
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 94 of 175

                                                                         94

 1     were going to get paid?

 2           A.     Correct.

 3           Q.     And there was a chance you could have got that

 4     big check?

 5           A.     Correct.

 6           Q.     Okay.    All right.      Now, when Chris wanted --

 7     sorry, Mr. Clough wanted to get new patients on SUBSYS,

 8     he would approach you and let you know that he had a new

 9     patient?

10           A.     Yes.

11           Q.     Okay.    And you said you would look at his

12     medical -- at the medical records of the patients?

13           A.     I did.

14           Q.     Okay.    And you would use those records to help

15     create that -- a form for the IRC?

16           A.     Yes.

17           Q.     Okay.    And sometimes you said you would bring

18     those home?

19           A.     I did.

20           Q.     And then return them back?

21           A.     Yes.

22           Q.     Okay.    And you said that someone at the office

23     would give you these records?

24           A.     Yes.

25           Q.     Okay.    And it wasn't always Mr. Clough?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 95 of 175

                                                                          95

 1           A.     Not always.

 2           Q.     Okay.    All right.      And how quickly could you

 3     get the authorization for SUBSYS for these patients?

 4           A.     It's usually 48 to 72 hours.

 5           Q.     48 to 72 hours?

 6           A.     (Nods head.)

 7           Q.     Okay.    And that was with the help of the IRC?

 8           A.     Yes.

 9           Q.     Okay.    And, again, that's the preauthorization

10     program in Arizona?

11           A.     Yes.

12           Q.     Okay.    All right.      Now, you rarely had to ask

13     Chris to get new patients, correct?

14           A.     Yes.     I rarely had to ask, yes.

15           Q.     Because he seemed to always be doing it?

16           A.     Yes.

17           Q.     Okay.    But you would go in and say, do you

18     have any new patients?

19           A.     When I saw him, yes.

20           Q.     Okay.    And you said you were very casual about

21     it?

22           A.     I was.

23           Q.     Okay.    And at the same time sometimes you

24     would mention speaking, would you ask if he had new

25     patients, right?        The speaking programs.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 96 of 175

                                                                       96

 1           A.     We would talk about the speaker programs, yes.

 2           Q.     Okay.    And again you were casual about that?

 3           A.     Yes.

 4           Q.     Okay.    Now, there was also no need to ask

 5     Chris for a titration, correct?

 6           A.     There was no need to ask to ask Chris for a

 7     titration, no.

 8           Q.     Because he was doing it on his own?

 9           A.     Yes.

10           Q.     And, again, we -- I don't know if you did

11     discuss it yesterday or not, but if a patient was

12     titrated up from a low dose to a higher dose, that meant

13     more of a commission to you, correct?

14           A.     It did, yes.

15           Q.     Okay.    So you were happy then that you didn't

16     have to pressure Chris to do this?

17           A.     Correct.

18           Q.     Okay.    All right.      And he seemed very

19     passionate about SUBSYS with his patients?

20           A.     Yes.

21           Q.     Okay.    And that's what you were looking for,

22     right --

23           A.     Yes.

24           Q.     -- a passionate doctor?

25           A.     Yes.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 97 of 175

                                                                       97

 1           Q.     That's what you were trained to look for?

 2           A.     Yes.

 3           Q.     Okay.    Right.     And he was your doctor now?

 4           A.     Correct.

 5           Q.     Okay.    And as they trained you to do, you

 6     moved in with him?

 7           A.     I didn't move in with him.

 8           Q.     I don't mean move in.

 9           A.     No, I didn't.

10           Q.     For the record, you didn't move in as in

11     physically move in with him, but you spent a lot of time

12     with him.

13           A.     I did.

14           Q.     Okay.

15           A.     As instructed by home office, yes.

16           Q.     Okay.    All right.      And part of that was

17     obviously having these lunch or dinner meetings,

18     correct, where he would speak?

19           A.     Yes.

20           Q.     Okay.    And there were many lunches at

21     PainCare, correct?

22           A.     Yes.

23           Q.     Okay.    And there were speaking engagements for

24     him, for Chris, Mr. Clough?

25           A.     Yes.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 98 of 175

                                                                         98

 1           Q.     Okay.    At the time of his first speaking

 2     engagement, was his first engagement at PainCare where

 3     he would go over the slides?

 4           A.     I don't remember if his first one was there.

 5           Q.     Okay.    All right.      So his -- his first

 6     speaking engagement was memorable to you?

 7           A.     I don't remember where it was.

 8           Q.     Okay.    All right.      But there were several at

 9     PainCare, correct?

10           A.     There were.

11           Q.     Okay.    And some of the doctors were there?

12           A.     Yes.

13           Q.     Okay.    There was a Dr. Schermerhorn that was

14     there?

15           A.     Yes.

16           Q.     Okay.    And there were several PAs?

17           A.     Yes.

18           Q.     Leah Clough was there, correct?

19           A.     Yes.

20           Q.     Okay.    Do you remember the names of any of the

21     other PAs that were there on different occasions?

22           A.     I mean, I know all PAs in his office, so I can

23     list them, but I don't know if they were there at that

24     specific one.

25           Q.     Okay.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 99 of 175

                                                                        99

 1           A.     I was there so often.

 2           Q.     But how many -- do you recall how many events

 3     were actually at the PainCare facility?

 4           A.     I don't know the number.

 5           Q.     Okay.    Were there more than five?

 6           A.     Yes.

 7           Q.     Okay.    Less than ten or more than ten?

 8           A.     For speaker programs?

 9           Q.     Correct.

10           A.     About ten.

11           Q.     Okay.    And at these programs, a lot of people

12     from PainCare would be there, correct?

13           A.     Yes.

14           Q.     Okay.    And it was usually during their lunch

15     break?

16           A.     Correct.

17           Q.     Okay.    So even office staff was there?

18           A.     Yes.

19           Q.     Not prescribers.        I mean, not always -- not

20     just prescribers?

21           A.     Correct.

22           Q.     Okay.    All right.      And they were from

23     different PainCare locations that would come to

24     Somersworth, correct?

25           A.     They were invited, but they didn't come.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 100 of 175

                                                                        100

 1            Q.    Okay.     Were there ever speaking engagements at

 2     the other PainCare clinics?

 3            A.    Newington.

 4            Q.    At Newington.       Okay.    And Newington was -- it

 5     was, again, the same company, just a different location?

 6            A.    Correct.

 7            Q.    And Chris would speak there as well?

 8            A.    Yes.

 9            Q.    Do you remember how many you did there?

10            A.    I don't remember.

11            Q.    At the Newington location, you would have

12     doctors there, correct?

13            A.    Yes.

14            Q.    Okay.     And PAs were there as well?

15            A.    Yes.

16            Q.    And then office staff?

17            A.    Yes.

18            Q.    Okay.     And Chris would speak about the drug to

19     these individuals, correct?

20            A.    He would -- I would have marketing material on

21     the table.      He would talk about it, but we did not go

22     over a full slide deck.

23            Q.    Okay.     Would you bring the slide deck?

24            A.    The slide deck was on my iPad.

25            Q.    Okay.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 101 of 175

                                                                         101

 1            A.    I always had the iPad with me.

 2            Q.    Okay.     Did you always bring it into the

 3     program?

 4            A.    Always.     I had it in my purse, yes.

 5            Q.    Okay.

 6            A.    It was always with me.

 7            Q.    Okay.     All right.     And there was always food

 8     there as well for people?

 9            A.    Yes.

10            Q.    Okay.     And it was usually catered?

11            A.    Yes.

12            Q.    Okay.     All right.     Now, there were -- we had

13     talked earlier or you had talked earlier today about

14     outside dinners; isn't that correct?

15            A.    Yes.

16            Q.    Outside speaking engagement dinners.

17            A.    Yes.

18            Q.    Okay.     And some were in Portsmouth?

19            A.    Yes.

20            Q.    Okay.     And some were in Boston?

21            A.    Yes.

22            Q.    Okay.     And there were some where actual --

23     where people actually did show; some providers actually

24     did show, correct?

25            A.    Correct.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 102 of 175

                                                                              102

 1             Q.     Okay, so they weren't -- there were only

 2     several occasions when nobody actually showed, no

 3     prescribers, correct?

 4             A.     I don't really understand the question.           I'm

 5     sorry.       Like I just don't know.

 6             Q.     There were only a small numbers of programs

 7     where no providers showed up at all?

 8             A.     That is not true.

 9             Q.     That isn't true?      Okay.    We talked about seven

10     today.

11             A.     Yes.

12             Q.     Okay.     There were more than seven where no one

13     showed up?

14             A.     Yes.

15             Q.     Okay.     And whose job was it to get people to

16     show?

17             A.     My job.

18             Q.     That was your job.       And at first you tried to

19     do it, right, to get people to show?

20             A.     Yes, I did.

21             Q.     Okay.     How'd you do that?

22             A.     I -- INSYS provided an invitation, like we

23     went over earlier --

24             Q.     Uh-huh.

25             A.     -- and I would go to various offices, hang
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 103 of 175

                                                                           103

 1     them on their lunch bulletin boards, tell the front desk

 2     ladies, email people, just kind of market however I

 3     could.

 4            Q.    Okay.     And who was in charge of setting up

 5     where they were?

 6            A.    My -- I picked the -- the rep picks the

 7     restaurant and tells the home office and home office

 8     is the one who schedules the -- calls and makes the

 9     reservation and does all of that.

10            Q.    So they were supposed to call -- make a

11     reservation at the restaurant?

12            A.    Yes.

13            Q.    Okay.     And did they ever, with Mr. Clough, set

14     it up in a private room?

15            A.    They would either -- they would set it up in a

16     private room or a table off to the side.                And if we knew

17     that nobody was coming to the dinner, we just wouldn't,

18     the two of us, sit in a private room of ten empty

19     chairs.     We would just say, oh, we don't need it

20     tonight, people aren't showing up.              So we would just sit

21     at a table, the two of us.

22            Q.    All right.      All right.      And you said you had a

23     tablet in your purse at all times?

24            A.    My iPad, yes.

25            Q.    The iPad.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 104 of 175

                                                                          104

 1            A.    Yup.

 2            Q.    Okay.     All right.     And you said you brought

 3     that in to these dinners?

 4            A.    Yeah, I had it all the time with me.

 5            Q.    Okay.     So it was available for Chris to use if

 6     he wanted to use it?

 7            A.    Yes.

 8            Q.    Okay.     Did you ever offer it to him while he

 9     was sitting at the dinners, your tablet, the iPad?

10            A.    Not when it was the two of us, no.

11            Q.    Okay.     Okay.    Now, towards the end of your

12     time with INSYS, you didn't even bother trying to get

13     anybody anymore to show up at these events?

14            A.    I did not bother because Chris was a PA and

15     MDs did not want to come to the dinners where a PA was

16     speaking to educate them.           They did not want to come.

17            Q.    Okay.     So then you started using these dinners

18     yourself then to just keep Chris happy?

19            A.    To keep Chris paid.

20            Q.    Keep him paid.       Okay.     But you -- how much

21     time would you spend with him at these dinners when no

22     one would show up?

23            A.    We would -- very normal time.            Dinner, order,

24     like just a very normal dinner time.

25            Q.    Okay.     Socializing, you would talk?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 105 of 175

                                                                            105

 1            A.    Yes, we talked.

 2            Q.    Yeah.     And you, again, kept trying to show him

 3     that you were his friend during these events?

 4            A.    I mean, friends, colleagues -- I mean, I

 5     socialized with him, but friends invite people over to

 6     their house or friends do things together -- invite --

 7     we didn't -- we weren't friends.

 8            Q.    Okay.     All right.     But you were friendly with

 9     him?

10            A.    Of course.

11            Q.    Okay.     Again, you were still trying to keep

12     him happy so he would write scripts, correct?

13            A.    Yes.    I wanted to continue to have him being a

14     speaker, to write scripts for me in my business, yes.

15            Q.    Okay.     You had discussed earlier that you

16     were -- early on you were luring him in?

17            A.    Yes.

18            Q.    And now I guess the best way to put it, we'll

19     use a fishing reference, you were trying to keep him on

20     the hook?

21            A.    No, I wouldn't say keep him on the hook.            I

22     would just say my job through the company was to keep

23     your speakers wanting to speak.

24            Q.    Okay.

25            A.    And so that -- like I said before, just
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 106 of 175

                                                                        106

 1     develop an interest in them, become compassionate to

 2     something that's going on in their difficult life, to

 3     just make their life easier and not be a nuisance in

 4     their life.

 5            Q.    Okay.     Now, regarding some of this -- the

 6     policies of the company, your sales approach with

 7     Mr. Clough was a lot different than what the -- your

 8     supervisors wanted the approach to be, correct?

 9            A.    I don't believe so, no.

10            Q.    You said you were very casual, correct?

11            A.    Yes.

12            Q.    That you would casually mention new patients

13     with Chris?

14            A.    Uh-huh.

15            Q.    And you would casually mention new programs,

16     new speaking programs?

17            A.    Yes.

18            Q.    Okay.     But the -- your bosses, your

19     supervisors, were actually more demanding; isn't that

20     correct?

21            A.    Maybe in their tone, but a -- someone who's

22     having a casual conversation --

23            Q.    Uh-huh.

24            A.    -- it is still -- there is a point at the end

25     of a casual conversation.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 107 of 175

                                                                        107

 1            Q.    Uh-huh.

 2            A.    So the message was clear, whether I said it

 3     casual or we were sitting down as a business meeting.

 4     Even though my tone was casual, the point was made very

 5     clear.

 6            Q.    Okay.     Now, your bosses told you no

 7     prescriptions, no programs, correct?

 8            A.    Yes.

 9            Q.    Okay.     And they told you that in emails?

10            A.    Yes.

11            Q.    Okay.     And those emails weren't to be shared

12     with the doctors, correct?

13            A.    I did not share them with the doctors, no.

14            Q.    Okay.     All right.     Now, just so we can talk a

15     little bit more about some of the visits that PainCare

16     did -- while Chris was a speaker, did Jeffrey Pearlman

17     go to PainCare --

18            A.    Yes.

19            Q.    -- with you?

20                  Okay.     How often would he go with you?

21            A.    He went one time.

22            Q.    One time.      And he didn't go in with you; isn't

23     that correct?

24            A.    No, he sat in my car in the parking lot.

25            Q.    Okay.     And that was because he didn't want to
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 108 of 175

                                                                           108

 1     be a male threat to Chris?

 2            A.    You could say that, yes.

 3            Q.    Okay.     The company knew that -- or the

 4     company -- you had let the company know that Chris had

 5     feelings for you?

 6            A.    I told the company that Chris didn't -- I

 7     didn't need any other help --

 8            Q.    Uh-huh.

 9            A.    -- I didn't need a supervisor to help me get

10     scripts with Chris.

11            Q.    Okay.

12            A.    I could do it by myself.

13            Q.    Okay.     Did you ask Jeffrey Pearlman just to

14     stay in the car then when he did go up to PainCare with

15     you?

16            A.    I actually didn't ask him.           I asked -- Alec

17     Burlakoff had called me earlier in the week and I had

18     talked to Alec about Jeff riding with me, that it really

19     wasn't necessary.

20            Q.    Uh-huh.

21            A.    So he called Jeff himself and said, I

22     understand that you are doing a ride-along with Natalie,

23     but do not go into her offices.

24            Q.    Okay.     And did they tell you why?

25            A.    Did -- they didn't tell me why.             I said I
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 109 of 175

                                                                        109

 1     didn't need help.

 2            Q.    Okay.     All right.     But Jeffery Pearlman still

 3     insisted on going on a ride-along?

 4            A.    I think it was his responsibility as -- to

 5     come to the rep's territories, check in, see what we're

 6     doing.

 7            Q.    All right.      But you didn't bring Jeffrey into

 8     the building to meet Chris?

 9            A.    I did not.      He did not come in.

10            Q.    Okay.     All right.     Now, yesterday you

11     testified a little bit about the speaking programs

12     that -- where nobody would show up?

13            A.    Yes.

14            Q.    You talked about the forms being filled out,

15     right?

16            A.    Yeah.

17            Q.    Yesterday you said that you would fill out the

18     forms; isn't that correct?

19            A.    I would fill out half of the form.

20            Q.    Half of the form, and then you said Chris

21     would sign them?

22            A.    I -- yes.

23            Q.    Okay.     And now today you said that Chris

24     actually filled out the forms; isn't that correct?

25            A.    Chris signed the forms.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 110 of 175

                                                                          110

 1            Q.    He didn't fill them out?

 2            A.    I filled out the -- if you showed me a form, I

 3     could tell you what I filled out.

 4            Q.    Okay.     All right.

 5                  If we could pull up number 603, please.

 6                  This is Exhibit 603.

 7            A.    Yes.

 8            Q.    So in this form, you filled out all the names,

 9     correct?

10            A.    No, I didn't -- I -- no, I didn't fill out

11     this whole form, no, all the names on the form, no.

12            Q.    Okay.     And you say Chris did that?

13            A.    The only thing that Chris did on this

14     particular form was do the signature.               I filled out

15     everything else.

16            Q.    Okay.     Now, there were times when no one would

17     show up --

18                  You can take that down.          Thank you.

19                  Where no one would show up and it would be

20     just you, Chris, and you had an assistant named Jessica,

21     correct?

22            A.    I did, yes.

23            Q.    And sometimes Jessica would be there, the

24     three of you, correct?

25            A.    Yes.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 111 of 175

                                                                        111

 1             Q.   Okay.     Now, on these forms, sometimes Jessica

 2     would sign the names; isn't that correct?

 3             A.   Yes, she did.

 4             Q.   Okay.     And sometimes she would fill them out

 5     as well?

 6             A.   Like I would fill out the print, yes.

 7             Q.   Okay.     And sometimes you would sign them as

 8     well?

 9             A.   I would not sign them.

10             Q.   You would not.       So you had a form in hand --

11             A.   Uh-huh.

12             Q.   -- and you had a pen in your hand --

13             A.   Uh-huh.

14             Q.   -- and you were filling out these forms?

15             A.   Yes.

16             Q.   And you filled out all the information that

17     was in there and all that other people gave to you --

18             A.   Yes.

19             Q.   -- for information, but you wouldn't sign it?

20             A.   I wouldn't sign it.

21             Q.   Why wouldn't you sign it?

22             A.   I worked for a hospital for five years and I

23     knew that you just don't sign a doctor's name.

24                  But I also knew that these were sham speaker

25     programs --
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 112 of 175

                                                                              112

 1            Q.    Uh-huh.

 2            A.    -- and if I was to fill out all the

 3     information, I needed someone else to have skin in the

 4     game, too.      So I did half of it and the other person did

 5     half of it.

 6            Q.    Oh, so you wanted -- skin in the game, you

 7     mean you wanted someone else to be on the hook with you?

 8            A.    Yes.

 9            Q.    Okay.     All right.

10                  Now, if I could just put up 702 one more time.

11                  Did I say 702?       I think it was 603.            I'm

12     sorry.

13                  MR. AFRAME:      Can we approach for a second,

14     Judge?

15                  THE COURT:      You may approach.

16                                   AT SIDEBAR

17                  MR. AFRAME:      I do think that that last line of

18     questioning was challenging the notion that Mr. Clough

19     signed the forms, which is something he admitted to

20     doing in the proffer and I would ask that at the

21     appropriate time we be allowed to present that aspect of

22     his proffer through the FBI agent.

23                  THE COURT:      Let me ask you a couple questions

24     first.

25                  Are you challenging that he signed them or
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 113 of 175

                                                                             113

 1     were you just sort of exploring?

 2                  MR. RICHARD:       I'm exploring right now.          I

 3     didn't -- I never said that Chris never signed them or

 4     never suggested to her that Chris never signed any of

 5     them.

 6                  THE COURT:      Yeah.    And she didn't -- and she

 7     said Chris -- I mean, he hasn't elicited evidence that

 8     anybody but Chris signed them.            I understand what you're

 9     saying, though, that that's her tone of the questioning.

10                  I mean, are you prepared to stipulate that he

11     signed them?

12                  MS. GAGNE:      (Shakes head.)

13                  THE COURT:      She's --

14                  MR. RICHARD:       Signed all of them?         No.

15                  THE COURT:      One defense counsel is shaking her

16     head no.

17                  MR. RICHARD:       No, of course not.        I --

18                  THE COURT:      Well, then, I mean, if you're

19     going to present evidence that he didn't sign them --

20     are you going to present evidence when he testifies that

21     he didn't sign any of them?

22                  MR. RICHARD:       No.

23                  THE COURT:      Okay.    I mean --

24                  MR. AFRAME:      So, I mean, I suppose we can ask

25     him on cross whether he signed them and if he says no,
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 114 of 175

                                                                        114

 1     then it's --

 2                   THE COURT:     Absolutely.

 3                   MR. ROMBEAU:      Right.    Then we'll get --

 4                   THE COURT:     So it's sort of kicking the can

 5     down the road.

 6                   MR. AFRAME:     Okay.

 7                   THE COURT:     All right.

 8                   MR. AFRAME:     But I do think that was at least

 9     close to the line.

10                   THE COURT:     Consider the can kicked.

11                   Anything else?

12                   MR. AFRAME:     No.

13                   THE COURT:     Thank you.

14                              CONCLUSION OF SIDEBAR

15                   MR. RICHARD:      May I have just a brief moment,

16     your Honor?

17                   THE COURT:     Yes.

18                   MR. RICHARD:      Thank you.

19                   Actually, can I take -- leave that off, if you

20     would.      Thank you.

21            Q.     Now, Ms. Babich, you said your base pay for

22     this job was $40,000?

23            A.     Yes.

24            Q.     Okay.    And you eventually made over $400,000

25     in commissions?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 115 of 175

                                                                         115

 1            A.    I did.

 2            Q.    Okay.     And that was the span of about 19

 3     months working for the program?

 4            A.    18 months, yes.

 5            Q.    18 months, okay.        What did you do with that

 6     money?

 7            A.    I have the money.

 8            Q.    Okay.     Did you give any back?

 9            A.    No.

10            Q.    Okay.     Did -- well, you had said earlier you

11     didn't like what you had been doing and you thought it

12     was unethical, correct?

13            A.    Yes.

14            Q.    So do you think it was inappropriate for you

15     to hold on to that money?

16            A.    I didn't even think of it.

17            Q.    Okay.     All right.     Did you give any of it to

18     charity?

19            A.    I did not give it to charity, no.

20            Q.    Okay.     So is it sitting in a bank account

21     somewhere?

22            A.    Yes.

23            Q.    Okay.     Did you spend it on your wedding?

24            A.    No.

25            Q.    Okay.     Did you spend it on a house?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 116 of 175

                                                                          116

 1            A.    I did use a hundred thousand dollars of it.

 2            Q.    To buy a house?

 3            A.    To buy a house for my mom, because she lost

 4     her house in the Puerto Rico hurricane.

 5            Q.    Okay.     All right.     You didn't use any of that

 6     money to buy your own house?

 7            A.    I did not.

 8            Q.    Okay.     Now, you indicated earlier you were --

 9     you married your husband in 2015?

10            A.    Yes.

11            Q.    Okay.     And your husband was working for INSYS?

12            A.    Yes.

13            Q.    Okay.     Do you know what his base pay was?

14            A.    I do not.

15            Q.    Okay.     Do you know what he received in

16     commissions from INSYS?

17            A.    I do not.

18            Q.    Okay.     In 2015, did you file -- or for the

19     2015 tax year, was he still working for INSYS?

20            A.    In 2015, he was working for INSYS.

21            Q.    Okay.     And did you file joint tax returns for

22     that year?

23            A.    I don't remember.

24            Q.    You don't remember.         Okay.    Would you have

25     looked at them if you did?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 117 of 175

                                                                            117

 1             A.   I would have signed them.           Yes, I would have

 2     looked at them.

 3             Q.   Okay.     Now, your husband's -- your husband has

 4     also been indicted in this event; isn't that correct?

 5             A.   Yes.

 6             Q.   Okay.     And that's out of the district of

 7     Massachusetts?

 8             A.   Yes.

 9             Q.   Okay.     You indicated earlier that you were

10     testifying through a cooperation agreement with the

11     government?

12             A.   No.     No.

13             Q.   Okay.     You were testifying in hopes of

14     reducing your sentence?

15             A.   Yes.

16             Q.   Okay.     And you indicated that you could be

17     going to prison for five years?

18             A.   Yes.

19             Q.   Okay.     And what is your expectation if you

20     testify appropriately as to what your sentence would be?

21             A.   If I were to tell the truth, I would hope that

22     my sentence would be lessened.

23             Q.   Okay.     When you say lessened, you mean no jail

24     time?

25             A.   Yes, because I have two children at home.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 118 of 175

                                                                        118

 1             Q.      Okay.   Now, do you think that with your

 2     testimony you can also help the sentence of your husband

 3     if he were to be found guilty?

 4             A.      No.

 5             Q.      Okay.   I'm sorry to ask it this way, but I

 6     have to ask.          So if you do go to jail, who would watch

 7     your kids?

 8             A.      My husband.

 9             Q.      Your husband.     And what happens if he goes to

10     jail?        Who watches your kids?

11             A.      Me.

12             Q.      What happens if you both go to jail?

13                     MR. AFRAME:     Objection, relevance.

14                     THE COURT:    Overruled.

15             Q.      Who watches your kids?

16             A.      Parents.

17             Q.      Okay.   And your parents still live local?

18             A.      My parents are divorced.

19             Q.      Okay.   Do they still live local?

20             A.      One lives in Connecticut; one lives in

21     Arizona.

22             Q.      Okay.   All right.    So they live local to --

23     one of them, at least, lives local to you?

24             A.      Now, yes.

25             Q.      Okay.   All right.    Now, your testimony, you
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 119 of 175

                                                                        119

 1     think, will help you get a reduced sentence?

 2            A.    Do I think it will?

 3            Q.    Yes.

 4            A.    I don't know if it will.

 5            Q.    Okay.     But you're hoping it will?

 6            A.    Yes.

 7            Q.    Okay.     And you want to make sure you can

 8     protect your family with your testimony, correct?

 9            A.    Yes.

10            Q.    Okay.     And you'd do anything to help your

11     family?

12            A.    Not anything, no.

13            Q.    Okay.     You'd do anything to help your kids?

14            A.    Not anything, no.

15                  MR. RICHARD:       Okay.    Thank you.

16                  Thank you, your Honor.          Nothing further.

17                  THE COURT:      Redirect.

18                              REDIRECT EXAMINATION

19     BY MR. ROMBEAU:

20            Q.    Natalie, did you plead guilty to a felony in

21     connection with the activities you've been testifying

22     about here?

23            A.    Yes, I did.

24            Q.    Has anyone promised you anything about what

25     will happen at your sentencing in March?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 120 of 175

                                                                            120

 1            A.    No promises have been made, no.

 2            Q.    I'm sorry.      Was it in March?        I'm --

 3            A.    It's March of 2019, yes.

 4            Q.    Attorney Richard was asking you some questions

 5     about the money you made while working at INSYS.                 Do you

 6     know if you're going to lose that money at the time of

 7     your sentencing?

 8            A.    There is a possibility, yes.

 9            Q.    Your hopes of a reduced sentence, what happens

10     to those hopes if you lie here in court?

11            A.    That I would fulfill the sentence and

12     potentially be in more trouble.

13            Q.    Attorney Richard asked you a few questions

14     about patient experiences -- the patient experiences of

15     Mr. Clough.      I know you testified you were in the

16     meeting with patient Michael W.             Did you meet with all

17     of Mr. Clough's patients who received SUBSYS?

18            A.    No, I did not.

19            Q.    Okay.     Do you know what those patients were

20     saying to Mr. Clough in their regular appointments that

21     you did not attend?

22            A.    I have no idea.

23            Q.    Okay.     You referenced briefly on

24     cross-examination the prescription you got through

25     Dr. Jackel, is it?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 121 of 175

                                                                         121

 1            A.    Yes.

 2            Q.    Okay.     And was that the first prescription

 3     that you got a doctor or provider to sign for SUBSYS?

 4            A.    Yes, it was.

 5            Q.    Okay.     Do you remember if that -- that

 6     prescription actually got filled and -- and paid for?

 7            A.    The prescription got filled and sent to the

 8     patient.     The patient was using it.           But it did not get

 9     approved through insurance and it did -- I made no money

10     off of it.      The company picked up the -- paid for the

11     prescription.

12            Q.    And how was that reflected on your sort of

13     bottom line at the company?

14            A.    It went against -- it went against me.

15            Q.    Okay.     So the first script that actually

16     results in a -- being paid for, is that the one with

17     Dr. Greenspan?

18            A.    Yes.

19            Q.    Okay.     And for that patient Michael W., Dr.

20     Greenspan just wrote the one -- was it just the one

21     month before Mr. Clough took him over?

22            A.    Yes.

23            Q.    Attorney Richard asked you a number of

24     questions about the lunches or the two different types

25     of lunches and I just want to make sure this is clear.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 122 of 175

                                                                           122

 1                  Was the lunch-and-learn, did that involve any

 2     paid speaker component?

 3            A.    No, it did not.

 4            Q.    Okay.     For the -- for the paid speaking

 5     lunches, is it your understanding that Mr. Clough -- let

 6     me ask it this way.

 7                  For the other lunches, was it your

 8     understanding Mr. Clough was paid in order to show up in

 9     his own office?

10            A.    Yes, he was shown up to pay in his own office

11     (sic).

12            Q.    And there were some questions about some of

13     the individuals who came to those lunches.                Would people

14     often grab food and go?

15            A.    Some people would, some people wouldn't.             Yes.

16            Q.    In -- in all the time of these dinners with --

17     with Mr. Clough that we covered over many months, did he

18     ever say, this is wrong?

19            A.    He never said that this is wrong.

20            Q.    Did he ever say, I can't do this, stop asking

21     me to sign things?

22            A.    No, he did not.

23            Q.    Did he ever question why you couldn't find

24     people to show up for the events?

25            A.    I just had told him about his title and that I
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 123 of 175

                                                                        123

 1     was -- I was struggling to get MDs to come to his dinner

 2     because he was a PA.

 3            Q.    Did he ever say, well, let's just call off the

 4     whole thing then, this doesn't make sense for me to be a

 5     speaker?

 6            A.    No, he did not.

 7                  MR. ROMBEAU:       Nothing further.

 8                  THE COURT:      Recross?

 9                  MR. RICHARD:       Very brief.

10                              RECROSS-EXAMINATION

11     BY MR. RICHARD:

12            Q.    Mr. Rombeau asked you about the money that you

13     earned from sales of SUBSYS.

14            A.    Uh-huh.

15            Q.    You had indicated that you thought it could be

16     taken away from you in your sentencing, correct?

17            A.    Correct.

18            Q.    Okay.     Are you hoping that you'll be able to

19     keep the money?

20            A.    It doesn't matter to me.

21            Q.    It doesn't matter to you.           Okay.

22                  Now, lastly, one more thing.            You had

23     mentioned something about telling Chris that you

24     couldn't get MDs to show up to his speaking events,

25     correct?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 124 of 175

                                                                            124

 1            A.    Yes.

 2            Q.    Okay.     And did you tell him that you were

 3     afraid your bosses were going to get angry with you that

 4     you couldn't get anyone there?

 5            A.    Sorry.     Can you ask the question again?

 6            Q.    Did you tell him that you were afraid that

 7     your bosses would be angry with you that no one would

 8     show up to these programs anymore?

 9            A.    I don't remember.

10                  MR. RICHARD:       Okay.    Nothing further.

11                  THE COURT:      All right, Ms. Babich, you're

12     excused.

13                  THE WITNESS:       Thank you.

14                              (Witness excused.)

15                  MR. ROMBEAU:       Your Honor, the government calls

16     Bridget Horan from the FBI.

17                  THE CLERK:      Good morning.       If you could step

18     this way, please.

19                  If you could step into the witness box and

20     remaining standing.

21                  Please raise your right hand.

22                  BRIDGET HORAN, having been first duly sworn,

23     testified as follows:

24                  THE CLERK:      And, for the record, please state

25     your full name and spell your last name.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 125 of 175

                                                                        125

 1                  THE WITNESS:       Bridget Horan, H-o-r-a-n.

 2                  THE CLERK:      Thank you.      Please be seated.

 3                              DIRECT EXAMINATION

 4     BY MR. ROMBEAU:

 5            Q.    Good morning, Ms. Horan.           Where are you

 6     currently employed?

 7            A.    The FBI.

 8            Q.    Okay.     Is there a particular field office or

 9     location you work out of?

10            A.    Yes, the Boston office.

11            Q.    What do you do for the FBI?

12            A.    I'm a forensic accountant.

13            Q.    What -- what does that mean?            What is a

14     forensic accountant?

15            A.    A forensic accountant is someone who reviews

16     financial information, financial transactions, for the

17     purposes of legal proceedings.

18            Q.    Do you have any education or training as an

19     accountant?

20            A.    I do.     I have a bachelor's degree in business

21     administration with essentially a major in accounting

22     and finance, and I have a master's degree in accounting.

23     I also have a certified public accountant license out of

24     the state of Massachusetts and I am also a certified

25     fraud examiner from the Association of Certified Fraud
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 126 of 175

                                                                           126

 1     Examiners.

 2             Q.   Okay.     So you mentioned being a certified

 3     public accountant.         Is that something we sometimes refer

 4     to as being a CPA?

 5             A.   Yes.

 6             Q.   Okay.     What does that mean in sort of general

 7     terms?

 8             A.   So there are certain requirements in order to

 9     attain the license.         It requires certain number of

10     college classes, specific classes in accounting.

11     There's a four-part exam you have to take.                There's work

12     experience requirements.          There's recommendations you

13     have to receive.        And once you receive your license, you

14     have to receive continuing education within the field

15     and every two years you have to receive 80 hours of

16     continuing education.

17             Q.   And I'm sorry if you said this, but is that

18     licensing as a CPA, is that determined by the state?

19             A.   Yes.

20             Q.   Okay.     And how long have you held that

21     designation as a CPA?

22             A.   I believe I received the designation in early

23     2014.

24             Q.   And in total, how long have you been with the

25     FBI?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 127 of 175

                                                                        127

 1            A.     Approximately three years.

 2            Q.     And I know I had you describe a little bit of

 3     what a forensic accountant does, but how would you

 4     describe what the kind of work you do for the FBI is on

 5     a day-to-day basis?

 6            A.     So I am assigned to the healthcare fraud unit

 7     in the FBI Boston office.           So I work on healthcare fraud

 8     cases.      I review bank records, financial statements, any

 9     sort of financial records, and essentially our job is to

10     follow the money.

11            Q.     And out of your position in the Boston office,

12     have you been involved in the larger -- I'll call it the

13     INSYS case?

14            A.     Yes.

15            Q.     Okay.    Have you also been involved in our

16     New Hampshire portion, the Christopher Clough case?

17            A.     Yes.

18            Q.     Okay.    Did we ask you to do a few things in

19     connection with the case involving Mr. Clough?

20            A.     Yes.

21            Q.     Okay.    I want to talk about prescriptions

22     first.

23                   What did we ask you to do regarding

24     Mr. Clough's SUBSYS writing of -- writing of the drug

25     SUBSYS?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 128 of 175

                                                                        128

 1            A.    I was asked to review INSYS business records

 2     and compile a list of prescriptions that were written by

 3     and paid for -- written by Mr. Clough and then

 4     eventually paid for.

 5            Q.    Okay.     And so what sort of records are you

 6     looking at through this process?

 7            A.    There are records that were emailed around

 8     with INSYS executives and the sales team regarding

 9     prescriptions written by numerous physicians or

10     practitioners.

11            Q.    Okay.     Was -- would INSYS keep track of these

12     sales on any sort of regular basis?

13            A.    It wasn't a -- you know, once a month, but

14     they would periodically, you know, sometimes it was a

15     shorter period, sometimes it was a few months, they

16     would email out these records to their team.

17            Q.    And from those records, were you able to zero

18     in on the prescriptions that were written by Mr. Clough?

19            A.    Yes.

20                  MR. ROMBEAU:       Okay.    Let's pull up

21     Exhibit 152, please.

22                  Yes, please.

23            Q.    I'm going to spend a little time on this, so

24     don't worry if it's very small font in front of you.

25                  Let me first ask you, what are we looking at
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 129 of 175

                                                                              129

 1     here in Exhibit 152?

 2            A.    So these -- this is a compilation of the

 3     records I reviewed, the INSYS business records.                  The

 4     records were in an Excel format, Microsoft Excel format,

 5     which is basically just a table.             So this is the first

 6     page of 13 where the majority of these columns came

 7     directly from the INSYS records.

 8                  The last column was just a -- the strength

 9     in micrograms I added, just for simplicity -- for

10     understanding.       It was derived from the column that says

11     NDC, which is a National Drug Code, which is basically

12     just a code for the drug and the drug strength.

13            Q.    Okay.     So the -- let me ask Ms. Blanco to zoom

14     in on maybe the first five lines or so and then I'll ask

15     you a few questions about that.             Hopefully it'll be a

16     little bit easier to read.

17                  So from -- so I think you said the vast

18     majority of this is pulled from the records you

19     reviewed; is that correct?

20            A.    Yes.

21            Q.    Okay.     And this 13-page document, is this the

22     list of all of the prescriptions that were essentially

23     in paid status that Mr. Clough wrote for SUBSYS from the

24     records you reviewed?

25            A.    Yes.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 130 of 175

                                                                                 130

 1            Q.     Okay.    What was the date of the first one that

 2     was written here?

 3            A.     June 27th, 2013.

 4            Q.     And is your entire spreadsheet -- I'm not

 5     going to ask you to go through the whole thing now, but

 6     is it sort of chronologically --

 7            A.     Yes.

 8            Q.     Okay.    And so as we go, just kind of to walk

 9     the jury a little bit through what we're looking at

10     here, you referred a few minutes ago to the NDC.                   What

11     is the column NDC?

12            A.     It stands for National Drug Code.             It's

13     basically just a numeric code.            The FDA keeps a listing

14     on their website.        It's just a code for a drug name and

15     strength to identify the exact drug.

16            Q.     And from that identifier, is that how you made

17     the far right-hand column, the strength?

18            A.     Yes.

19            Q.     And so -- just so that this is clear to the

20     jury, the NDC code 20482-002-30, what strength in

21     micrograms does that correspond to in SUBSYS?

22            A.     200 micrograms.

23            Q.     Okay.    You have a pharmacy name listed in all

24     these.      Was there a particular pharmacy where the bulk

25     of Mr. Clough's SUBSYS prescriptions were issued out of?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 131 of 175

                                                                          131

 1            A.    Yes, Linden Care.

 2            Q.    Okay.     Do you know through your knowledge of

 3     the -- the case and investigation what Linden Care is?

 4            A.    I just know that it's a pharmacy.

 5                  MR. ROMBEAU:       Okay.    And if I could have you

 6     zoom in just on maybe the first half of the far right

 7     column, strength.        That's good.

 8            Q.    So when we look at strength here of various

 9     doses, in the course of preparing your spreadsheet, did

10     you see a range of doses that Mr. Clough wrote the

11     SUBSYS drug for?

12            A.    Yes.

13            Q.    Okay.     And what was that total range?

14            A.    I believe it was from 100 micrograms to 1,600

15     micrograms.

16            Q.    Okay.     I want to ask you briefly about the

17     hundred micrograms.         We're looking at, what,

18     approximately the first 25 to 30 prescriptions he wrote

19     here that have been zoomed in on; is that correct?

20            A.    Yes.

21            Q.    Were there any hundred-microgram prescriptions

22     in that first batch?

23            A.    No.

24            Q.    Okay.     Were you able to make any observations

25     about Mr. Clough's writing of hundred-microgram
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 132 of 175

                                                                            132

 1     prescriptions?

 2            A.    It was approximately the 99th prescription

 3     that was the first time a 100-microgram prescription was

 4     written and paid for.

 5            Q.    Okay.     Let's see if we can find that one.        I

 6     think it -- was that sometime approximately in September

 7     of 2013, do you remember?

 8            A.    I believe so.

 9            Q.    Okay.     Well, it's going to be too small to

10     zoom in, but --

11            A.    It's in that group.         It's about in the middle

12     of that group.       There you go.

13            Q.    So from this massive chart, did you further

14     analyze this data in a summary table?

15            A.    Yes.

16                  MR. ROMBEAU:       Okay.    Can we pull up 153, just

17     the first two -- that's the one with the first two

18     columns.

19                  Yes.    Let's do the first two columns right now

20     so we'll get to everything else.

21            Q.    What are we looking at here in Exhibit 153?

22            A.    This is a summary of the number of

23     prescriptions Mr. Clough wrote and that were paid for by

24     month.

25            Q.    Okay.     So what was the grand total of
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 133 of 175

                                                                        133

 1     prescriptions?

 2            A.    774.

 3            Q.    Okay.     And so just to kind of walk us through

 4     a little bit, when did he first start writing SUBSYS?

 5            A.    June 2013.

 6            Q.    Okay.     And how many prescriptions were there

 7     from that month?

 8            A.    Two.

 9            Q.    Okay.     And then what happened in July of 2013?

10            A.    In July of 2013, there were 32 prescriptions.

11            Q.    Okay.     And then did those numbers continue to

12     go up?

13            A.    For several months, yes.

14            Q.    Okay.     And then it looks like in 2014 it

15     levels off somewhere in an average of 50 -- 50-something

16     a month; is that right?

17            A.    It appears so.

18            Q.    Okay.     And then drops off dramatically in the

19     fall of 2014?

20            A.    Yes.

21            Q.    Okay.     And, again, the data in this table,

22     does -- does that come from that larger spreadsheet we

23     just looked at?

24            A.    Yes.

25            Q.    You mentioned that part of your job as a
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 134 of 175

                                                                            134

 1     forensic accountant is to follow the money.                 Did we also

 2     ask you to do some more classic accountant-type work in

 3     connection with this case?

 4            A.    Yes.

 5            Q.    Okay.     And what specifically did we ask you to

 6     do about INSYS records related to Mr. Clough?

 7            A.    I was asked to review payments from INSYS and

 8     their related organizations and their contractors to

 9     Mr. Clough.

10            Q.    Okay.     And what kind of records did you review

11     as this part of your tasks?

12            A.    I reviewed checks -- actual checks that were

13     cashed and also pay stubs.

14            Q.    Okay.     So if we could just ask you to give us

15     a brief overview and, generally speaking, what is the

16     life cycle of a check?          How does a check go from one

17     place to another?

18            A.    So a company like INSYS would write a check.

19     It would go to the person it was meant for.                 So, in this

20     instance, Mr. Clough.

21                  Mr. Clough has a couple of different ways to

22     get the money.       And so he can deposit it into his own

23     account, where it would take a few days, where his bank

24     would contact INSYS's bank and request the money from

25     them and they would deposit it into Mr. Clough's
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 135 of 175

                                                                        135

 1     account.

 2                  Mr. Clough could also deposit it into another

 3     individual's account.         He could take it to a

 4     check-cashing organization and they would just give him

 5     the cash right then and there for it, or he could walk

 6     into INSYS's bank and -- or, you know, the same bank and

 7     request the money directly from their account.

 8             Q.   So if I understand you then from what you

 9     described, the -- does this require looking at more than

10     one bank account to understand the life cycle of a

11     check?

12             A.   Yes.

13             Q.   Okay.     And why look at -- at more than one

14     or --

15             A.   It's a way to make sure that you have all of

16     the payments, make sure that you see the whole group of

17     payments and what actually happened to it.

18                  So if you look at just INSYS's bank records,

19     then you would only see -- you would see that, yes, the

20     check was cashed, but you may not be able to tell where

21     it was deposited.        And if you look at Mr. Clough's

22     account, you may not see all checks being deposited

23     because there are other ways that he could get the money

24     that does not require him to deposit it directly into

25     his account.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 136 of 175

                                                                        136

 1            Q.    And as part of this review, generally

 2     speaking, did you see checks that were made out to

 3     Mr. Clough?

 4            A.    Yes.

 5            Q.    And did you review those in preparation for

 6     your testimony here today?

 7            A.    Yes.

 8                  MR. ROMBEAU:       Okay.    May I approach the

 9     witness, your Honor?

10                  THE COURT:      You may, throughout the

11     examination.

12                  MR. ROMBEAU:       Thank you.

13            Q.    I'm going to show you what's been marked and

14     admitted as Exhibit 151.          Take a moment if you'd like to

15     look it over.

16                  What are we looking at here in Exhibit 151?

17            A.    So these are copies of the checks from INSYS

18     Therapeutics as well as their contractor, Plan 365, to

19     Mr. Clough.      And some of these check images also contain

20     the check stub, which is additional information

21     contained with a check.

22                  MR. ROMBEAU:       Can we pull up for the jury

23     Exhibit 151.

24            Q.    This is the electronic version of what you

25     have before you.        Approximately how many pages are in
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 137 of 175

                                                                            137

 1     the stack in front of you?           You can just estimate.

 2             A.      Probably around a hundred, more than that.

 3             Q.      Okay.   So you mentioned pay stub here.          Page 1

 4     of 151, what are we looking at here?

 5             A.      Okay.   So when a company frequently -- when

 6     they write checks, in order for the person receiving the

 7     check to understand what it was for and for the company

 8     to have records for what it was for, they usually

 9     contain an additional amount of information.

10                     So the bottom half or bottom portion is the

11     check itself to Mr. Clough.           You know, typically you

12     would receive that and it's perforated and you just kind

13     of pull that off and deposit that.

14                     The upper two-thirds includes additional

15     information regarding what the check payment was for.

16             Q.      So, for example, walk us through the entry

17     here on -- on page 1 of Exhibit 151.

18             A.      So the -- it appears the date of the check

19     is -- actually, I don't know if that's the date of the

20     check or the date of the invoice, but there is a comment

21     section that says ISP 11.4.13, which is in reference to

22     an INSYS speaker program which occurred on November 4th,

23     2013.        And that is to indicate to both INSYS and

24     Mr. Clough that that payment was for that speaker

25     program.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 138 of 175

                                                                          138

 1             Q.   And for a number of the records that you've

 2     reviewed in connection with this, were you able to

 3     gather that -- that information essentially from the

 4     comment lines?

 5             A.   Yes.

 6             Q.   Okay.     And were you able to compile all these

 7     checks into a summary table?

 8             A.   Yes.

 9                  MR. ROMBEAU:       Okay.    Can we pull up 150,

10     please, I think is the one.

11             Q.   So tell us what we're looking at here,

12     Ms. Horan.

13             A.   This is a table of all of the payments made by

14     INSYS or their contractor, Plan 365, to Mr. Clough with

15     details about the account that INSYS paid it out of as

16     well as the account Mr. Clough deposited into and the

17     payment comments.

18             Q.   All right.      Did you prepare this chart in

19     connection with this trial?

20             A.   I did.

21                  MR. ROMBEAU:       Okay.    Why don't we zoom in on

22     just the first couple lines so we can explain in a

23     little greater detail to the jury what we're looking at

24     here.

25             Q.   So how did you -- how did you put this
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 139 of 175

                                                                        139

 1     together then?       We'll start with the first line, check

 2     12522.

 3             A.   So a check was written from INSYS Therapeutics

 4     out of their Northern Trust Bank account ending 3595.

 5     This check was written on September 5th, 2013, for a

 6     thousand dollars.        I reviewed the bank records from --

 7     both INSYS Therapeutics' bank records at Northern Trust

 8     and then also the account it was deposited into, which

 9     was Mr. Clough's Bank of America account ending in 2049

10     and he deposited it on September 16th, 2013.

11             Q.   Okay.     And these -- these bank records, are

12     these -- do you know from the course of the

13     investigation, do these records come directly from the

14     bank?

15             A.   Yes.

16             Q.   Okay.     And are they accompanied by a

17     certificate of authenticity from the bank?

18             A.   Yes.

19             Q.   Okay.     So the bulk of activity in -- let me

20     ask it this way.

21                  Did Mr. Clough typically use his Bank of

22     America account that we see here on line 1?

23             A.   Yes.    The majority of the checks from INSYS to

24     Mr. Clough were deposited into this particular account.

25             Q.   Okay.     And -- but was it all of the checks?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 140 of 175

                                                                             140

 1            A.    No.

 2                  MR. ROMBEAU:       Okay.    A couple things that I

 3     want to highlight, if we could go to the -- the Darryl

 4     Baker entry.

 5            Q.    What are we looking at here?

 6            A.    So the payment from Mr. Darryl Baker is a

 7     little different.        It was a payment -- Darryl Baker

 8     was an employee at INSYS Therapeutics and he made a

 9     transaction through Mr. Clough's PayPal account in the

10     name of the Sharon Clough Foundation.               The name of the

11     account was the Sharon Clough Foundation.                Mr. Clough is

12     the one who managed this particular PayPal account.

13            Q.    And how do you know that?           Is that from

14     records from PayPal?

15            A.    Yes.

16            Q.    Okay.     And I know we talked about checks a

17     lot.    Is a PayPal transaction the same thing as a check?

18            A.    It's different.        So this particular

19     transaction, Mr. Darryl Baker transferred the money

20     using a credit card instead.            So it was a -- it was just

21     a credit card transaction transfer.

22            Q.    And was there another checking account also

23     associated with the Sharon Clough Foundation?

24            A.    Yes.

25                  MR. ROMBEAU:       Okay.    Could we zoom in on those
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 141 of 175

                                                                            141

 1     three J.P.Morgan transactions?

 2                  Thank you.

 3            Q.    Tell us about these.         Was this -- how did you

 4     know this account was affiliated with Mr. Clough?

 5            A.    The Bank of America records indicate that

 6     Mr. Clough had control over this particular Sharon

 7     Clough Foundation account.           And the checks were from

 8     INSYS Therapeutics and they were written to Mr. Clough.

 9     They just happened to be deposited into this Sharon

10     Clough Foundation account.

11            Q.    And at some point did INSYS appear to stop

12     issuing the checks directly and use some sort of

13     third-party vendor to do so?

14            A.    Yes.

15            Q.    Okay.     Tell us about that.        What company did

16     they use?

17            A.    It was a company called Plan 365.

18                  MR. ROMBEAU:       Okay.    Can we zoom in just on

19     the Plan 365 entries at the bottom?              It's the First

20     Citizens one.

21            Q.    So tell us what we're looking at here.

22            A.    So Plan 365 was hired by INSYS to manage their

23     INSYS speaker program, you know, handling all of the

24     paperwork, ensuring that the practitioners were paid for

25     their programs.        So these checks were all paid out of
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 142 of 175

                                                                               142

 1     Plan 365's First Citizens account ending 1852.                   They

 2     also contained a memo line on the check which has this

 3     long string of alphanumeric characters.

 4            Q.    Okay.     Do you know what those mean?

 5            A.    So through my review of records, I have

 6     determined that the -- they're sort of some letters and

 7     numbers towards the end of the code that indicate the

 8     date of an INSYS speaker program.

 9            Q.    And were you able to review or match that up

10     with other records connecting it to specific events?

11            A.    Yes.

12            Q.    Okay.     And I see on one of them there's -- you

13     have an unknown listed.          What does that mean?

14            A.    So that is a check from Plan 365 to

15     Mr. Clough, but I could not identify that check being

16     deposited into one of the accounts that Mr. Clough had

17     that I had records for.

18            Q.    Okay.     Were you at least able to confirm

19     whether or not that check was cashed?

20            A.    Yes.

21            Q.    Okay.     And was it?

22            A.    Yes.

23            Q.    Okay.     So added all up, what was the total

24     payments from all these records you reviewed to

25     Mr. Clough?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 143 of 175

                                                                                  143

 1            A.     $49,303.

 2            Q.     Okay.    And I see that's sort of an odd number.

 3     Do you notice a couple checks that were not in the sort

 4     of the regular thousand-dollar increments?

 5            A.     Yes, there were a few checks under 1,000.

 6            Q.     What did those appear to be for?

 7            A.     From my review of INSYS and -- INSYS records

 8     and Mr. Clough's records, they appear to be expense

 9     reimbursements.

10            Q.     Okay.    So we've got all these -- these checks

11     and speaker events you were able to identify.                    Did you

12     add those to the table that we already touched on

13     briefly, I think it's 153?

14            A.     Yes.

15                   MR. ROMBEAU:      Okay.    Can we zoom in on this a

16     little bit.

17            Q.     So with all the data together, can you tell us

18     what we're looking at here?

19            A.     Yes.    So this is just a summary of -- by

20     month.      As we discussed, the number of prescriptions

21     were summarized by month.           And then I also added a

22     column for the number of INSYS speaker programs per

23     month and the number of payments INSYS issued per month.

24            Q.     And so there's a lot of numbers there.                Did we

25     also ask you to prepare a chart showing all the -- this
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 144 of 175

                                                                           144

 1     interplay of data in a more visual fashion?

 2            A.    Yes.

 3                  MR. ROMBEAU:       Okay.    Could we pull up 154,

 4     please.

 5                  Oh, okay.      We're having a little system

 6     problem, so we'll use this paper copy.

 7                  Thank you.

 8            Q.    Okay.     Can you see what's on the screen in

 9     front of you?

10            A.    Yes.

11            Q.    Okay.     What are we looking at here?

12            A.    This is a graph of the information that was in

13     the previous table.         It's accumulated instead of by

14     month by quarter.        So it's -- basically quarters are a

15     typical financial segment of time.              So it's -- you know,

16     January, February, March are the first quarter of the

17     year and so on.

18            Q.    We're back up in operation here.             We'll do it

19     digitally.

20            A.    There we go.

21            Q.    Okay.     So -- so -- we talked a little bit

22     about quarters in the course of this case, but how many

23     months are in a quarter?

24            A.    Three.

25            Q.    Okay.     And so when we look at quarter 2 of
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 145 of 175

                                                                        145

 1     2013, what are we looking at there?

 2             A.   Mr. Clough wrote approximately two

 3     prescriptions in the second quarter of 2013 and did not

 4     do any INSYS speaker programs.

 5             Q.   Okay.     And then how about when we get to the

 6     next quarter, quarter 3 of 2013, about how many

 7     prescriptions were there for that quarter?

 8             A.   For the third quarter of 2013, there were

 9     approximately 115 prescriptions.

10             Q.   Okay.     And did he start to have some speaking

11     events show up on the records you reviewed?

12             A.   Yes, there were two speaking events.

13             Q.   What about the next quarter, fourth quarter of

14     2013?

15             A.   So in the fourth quarter of 2013, there were

16     approximately 150 prescriptions written and ten INSYS

17     speaker programs.

18             Q.   Okay.     Did those -- both categories continue

19     to go up into the first quarter of 2014?

20             A.   Yes, they continued to increase to

21     approximately 170 prescriptions and I believe 13 INSYS

22     speaker programs in the first quarter of 2014.

23             Q.   And did Mr. Clough continue to have the

24     prescriptions come in in quarter 2 of 2014?

25             A.   In the second quarter 2014, there were again
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 146 of 175

                                                                        146

 1     approximately 170 prescriptions.

 2             Q.   Okay.     And about how many speaking events?

 3             A.   Approximately 11.

 4             Q.   And then the -- the line appears to go in the

 5     other direction.        What did you observe in the last few

 6     quarters of 2014?

 7             A.   In -- from quarter 3 to -- of 2014 and quarter

 8     4 of 2014, both the number of prescriptions written and

 9     paid -- written by Mr. Clough and then paid for and the

10     INSYS speaker programs decreased.

11                  So in the third quarter there were

12     approximately 115 prescriptions and nine speak -- or

13     eight speaker programs.          In the fourth quarter there

14     were approximately 35 prescriptions and two speaker

15     programs.

16             Q.   And then did the speaker programs completely

17     stop?

18             A.   Yes.    There were no speaker programs in 2015.

19             Q.   So tell us about any trend lines you observed.

20     Obviously they're right in front of you, but what are we

21     looking at here?        Do these two categories move in

22     tandem?

23             A.   So I did not perform any statistical analysis,

24     but between the second quarter 2013 and the first

25     quarter 2014, so these two quarters, both of these
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 147 of 175

                                                                           147

 1     numbers were increasing.

 2                  In the second quarter of 2014, the

 3     prescriptions stayed steady and the INSYS speaker

 4     programs decreased.

 5                  And then for the remaining quarters or, excuse

 6     me, from quarter 3, 2014 to quarter 1, 2015, the speaker

 7     programs decreased as well as the prescriptions.

 8                  And as you can see, the final quarter in the

 9     graph, the prescriptions increased a minor amount.

10            Q.    A minor amount.

11                  MR. ROMBEAU:       I have nothing further, your

12     Honor.

13                  THE COURT:      Cross-examination.

14                  MR. RICHARD:       No questions, your Honor.        Thank

15     you.

16                  THE COURT:      You're excused.

17                  THE WITNESS:       Thank you very much.

18                              (Witness excused.)

19                  MR. AFRAME:      The government calls Kevin Flynn.

20                  THE COURT:      Please.

21                  THE CLERK:      Good morning, sir.         If you'd like

22     to step this way, please.

23                  Please step into the witness box and remain

24     standing.

25                  Please raise your right hand.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 148 of 175

                                                                        148

 1                  KEVIN FLYNN, having been first duly sworn,

 2     testified as follows:

 3                  THE CLERK:      For the record, please state your

 4     full name and spell your last name.

 5                  THE WITNESS:       Kevin Michael Flynn, Jr.,

 6     F-l-y-n-n.

 7                  THE CLERK:      Thank you.      Please be seated.

 8                               DIRECT EXAMINATION

 9     BY MR. AFRAME:

10            Q.    Good afternoon, Mr. Flynn.

11            A.    Good afternoon.

12            Q.    How old are you?

13            A.    49.

14            Q.    And where do you live?

15            A.    Somersworth, New Hampshire.

16            Q.    And are you married?

17            A.    I am.

18            Q.    And do you have children?

19            A.    I do.

20            Q.    What do you have?

21            A.    For children?

22            Q.    Yes.

23            A.    Triplet girls.

24            Q.    How old?

25            A.    13.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 149 of 175

                                                                              149

 1            Q.    My condolences.

 2                  What's the highest level of education that you

 3     obtained?

 4            A.    I attended college, but ended up leaving with

 5     a couple classes still left to take.

 6            Q.    Okay.     And have you been in the workforce

 7     since you almost finished college?

 8            A.    Yes.

 9            Q.    And can you just describe -- at some point did

10     you come work for INSYS?

11            A.    I did.

12            Q.    And we're going to get to that in a minute.

13     Can you just give the jury an overview of your pre-INSYS

14     career?

15            A.    Okay.     After -- after I left college, I worked

16     for a cleaning supply company, salesperson, covering

17     school districts, manufacturing plants, anyone that used

18     commercial cleaning equipment and supplies.

19                  And I did that for a while and then I went to

20     work for a bigger company, Safety Shoes.                So safety

21     footwear.      I called on manufacturing plants, anyone

22     needed steel-toed shoes or slip-resistant footwear.

23                  Then I went back to Arnold T. Clement, which

24     is a cleaning supply company, and brought some of my

25     knowledge back with working for a bigger company.                   I did
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 150 of 175

                                                                        150

 1     that for a while.

 2                  And then 2013 is when I worked for INSYS

 3     Therapeutics.

 4            Q.    Okay.     And so that -- that whole preperiod is

 5     all sales?

 6            A.    All sales.

 7            Q.    And where do you work now after INSYS?

 8            A.    It's a company called Market Advantage Plus.

 9            Q.    And is that sales, too?

10            A.    It is.

11            Q.    Okay.     Now, let's talk about how you became to

12     work for INSYS.

13                  How did you -- what made you look for a job in

14     pharmaceutical sales?

15            A.    I was looking for another job and that was

16     something I had sent my resume on -- I don't know if it

17     was Indeed or something.

18            Q.    Okay.     So you just sent in a resume?

19            A.    Yes.

20            Q.    And tell me about the hiring process.

21            A.    I was called by someone in HR that wanted to

22     talk to me about my background, whatever, and then I

23     ended up getting an interview shortly after.

24            Q.    And who was it that interviewed you?

25            A.    Sunrise Lee and Jonathan Roper.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 151 of 175

                                                                            151

 1            Q.    And where did that happen?

 2            A.    Some hotel in Concord or Manchester, I forget.

 3            Q.    Okay.     And did -- who did most of the talking

 4     at that interview?

 5            A.    I think Sunrise did a lot of it.

 6            Q.    And did they explain to you the -- what the

 7     job was?

 8            A.    Yes.

 9            Q.    What was -- what did you understand the job

10     was going to be?

11            A.    To call on pain offices and oncology offices

12     to promote our drug.

13            Q.    And what drug was that?

14            A.    SUBSYS.

15            Q.    And did you have any pharmaceutical sales

16     background at this point?

17            A.    No.

18            Q.    Did you tell them that in the interview?

19            A.    Yes.

20            Q.    And what was their reaction?

21            A.    They were -- they didn't really have one.           I

22     mean, they -- I just assumed that they were looking at

23     my sales background.         I didn't ...

24            Q.    And what did they tell you how you were going

25     to go about finding doctors to sell this drug to?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 152 of 175

                                                                        152

 1            A.    There is a sales force or a call deck on an

 2     iPad that we received and there was a list of people to

 3     call on.

 4            Q.    Now, when you heard about what the drug was,

 5     did you think that you had a potential connection that

 6     might be useful in trying to sell this drug?

 7            A.    I had a friend that I went to high school with

 8     that is a pain management physician, anesthesiologist.

 9            Q.    And let me just ask a few questions about him.

10     What is his name?

11            A.    Dr. Alan Carignan.

12            Q.    And, again, tell me what kind of doctor he is.

13            A.    Anesthesiologist and pain management.

14            Q.    And where does he operate -- where does he

15     practice?

16            A.    Right now it's PainCare in Somersworth.

17            Q.    And at that time, where was he?

18            A.    Seacoast Pain Institute, also in Somersworth.

19            Q.    And do you know where that is in relationship

20     to where the defendant's pain clinic was?

21            A.    Same road, down the street.            I don't --

22     couldn't tell you how far, but ...

23            Q.    And he had a -- did you know if he had a

24     stable of pain patients?

25            A.    He did.     He was a partner, so -- and he worked
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 153 of 175

                                                                        153

 1     at the hospital, so he had a lot of them, I guess.

 2            Q.    And how long had you known him again?

 3            A.    High school.

 4            Q.    And was that an ongoing friendship?

 5            A.    Yes.    Once we were done school, we'd get

 6     together for lunches and so forth.

 7            Q.    And in the interview, did you bring up your

 8     friendship with Dr. Carignan?

 9            A.    Yes.

10            Q.    And did you think that this was going to be a

11     possible at least first step to finding a doctor?

12            A.    Yes, for sure.

13            Q.    Okay.     Did you talk to your friend about this

14     job?

15            A.    Before I took it, I talked to him about it,

16     yes.

17            Q.    Based on that information, what thoughts did

18     you have about the job?

19            A.    That it was going to be very difficult, a

20     niche product, and he said it's going to be hard to find

21     patients, but they are out there.

22            Q.    And what's the niche that he -- that you

23     understood this drug filled?

24            A.    Near end-of-life cancer patients.

25            Q.    And so when you understood this was going to
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 154 of 175

                                                                            154

 1     be hard, what did you decide to do?

 2             A.   I liked getting a job in the pharmaceutical

 3     world, so I took it.         I didn't -- you know, hard work

 4     doesn't get in the way.

 5             Q.   And once you came on board, did INSYS do any

 6     more training?

 7             A.   I had a week of reading.           They sent us a big

 8     book to read for a whole week.            And then we went to

 9     corporate for a week for in-classroom training.

10             Q.   And did you hear during that training the idea

11     of find your one doctor?

12             A.   Yes, that was the theme.

13             Q.   And did you -- what did you understand that to

14     mean?

15             A.   Go to the doctor's office a lot, get to know

16     them, find a doctor that will start writing the

17     medication for you.

18             Q.   And was there discussion out in Arizona about

19     the speaker program?

20             A.   Yes.

21             Q.   Was that a point of emphasis?

22             A.   It was.

23             Q.   What -- what did you think of -- what did you

24     come away from Arizona at least understanding about the

25     speaker program?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 155 of 175

                                                                        155

 1            A.    That that is a way to increase your business,

 2     that I need to find a speaker for -- to help my

 3     business.

 4            Q.    You had a friend.        Did you ask him if he

 5     wanted to be a speaker?

 6            A.    I did not.

 7            Q.    Why not?

 8            A.    Because he didn't have any patients on it, so

 9     I wasn't going to broach that subject.

10            Q.    Okay.     And yet he had a practice of pain

11     patients?

12            A.    Yes.

13            Q.    But had no patients on SUBSYS?

14            A.    Eventually one, but not at that -- not at this

15     time that we're talking about.

16            Q.    Okay.     When you came out of the training,

17     what -- what area were you assigned?

18            A.    Basically Boston north, except for two

19     PainCare offices, one in Newington and one in

20     Somersworth.

21            Q.    And what were those places called, do you

22     know, the name of the place?

23            A.    PainCare.      I don't --

24            Q.    Yeah.

25            A.    Okay.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 156 of 175

                                                                              156

 1            Q.    And do you know if -- who -- who was

 2     covering -- why did you not get those?               You got all of

 3     New Hampshire, but you didn't get PainCare.                 Why not?

 4            A.    Another salesperson, Natalie Levine, had a

 5     relationship and they were writing the drug for her, so

 6     she kept it.        She kept those two offices along with her

 7     other territory.

 8            Q.    And so as you came on board, you didn't have

 9     PainCare.      Do you know if that's where the -- do you

10     know the defendant, Mr. Clough?             Have you ever met him?

11            A.    I've met him a couple times, a handful of

12     times.

13            Q.    And did you know if he worked at PainCare?

14            A.    Yes.

15            Q.    And you -- and so you didn't go there, but you

16     went all around the rest of New Hampshire?

17            A.    And Maine and Massachusetts, yes.

18            Q.    And did you have Vermont, too?

19            A.    I did, but they're not really allowed to see

20     sales reps, so I didn't spend a lot of time there.

21            Q.    Okay.     And what did you do as you -- as you

22     came on board and you didn't have Mr. Clough in your

23     territory because he was excluded, what did you do

24     instead?

25            A.    Went down the list on my iPad and started
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 157 of 175

                                                                        157

 1     visiting offices and making lunch appointments, seeing

 2     how the offices -- each office is different on how they

 3     see reps, so I had to start asking questions, you know.

 4             Q.      How'd that go in the beginning?

 5             A.      Not great.   I guess you could describe it at

 6     that.        Just tough.

 7             Q.      What problems were you running into?

 8             A.      They did not have the patient population to

 9     put a person on the drug.

10             Q.      And were you going to pain clinics?

11             A.      Yes.

12             Q.      Eventually, did you come at some point later

13     to actually -- after Ms. Levine, who we've already met

14     here, left, did you actually get PainCare as a place

15     that you were -- that you --

16             A.      When she resigned, whatever, I had them for a

17     couple months, sure.

18             Q.      So you know what's going on at PainCare,

19     right?

20             A.      Uh-huh.

21             Q.      Based on when you took it over later, right?

22             A.      Yes.

23             Q.      And you went around New Hampshire and you went

24     around Maine and you went to all these PainCare clinics,

25     right?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 158 of 175

                                                                             158

 1            A.    Yes.

 2            Q.    Did you notice anything different about what

 3     was going on as far as patients and populations at those

 4     places than at PainCare?

 5            A.    Just the amount of people that were getting

 6     prescriptions on the -- whoever was on the drug.

 7            Q.    On SUBSYS?

 8            A.    On SUBSYS.      Sorry.     Yes.

 9            Q.    PainCare had a lot of people on SUBSYS, these

10     other places didn't?

11            A.    Correct.

12            Q.    We know that.       But how about anything else?

13     Did you notice any major differences between the kinds

14     of people that --

15            A.    There weren't a lot of MDs.            I found a lot of

16     MDs elsewhere, but not so much at PainCare.                 But ...

17            Q.    Okay.     Now, your -- your friend, did you -- so

18     as you went around to those places, did you try to do

19     lunches?

20            A.    Yes, we could go to lunch every day -- I could

21     bring lunch to an office every day.              I didn't really

22     have a budget.       I could just go to lunch every day.

23            Q.    And were you doing that?

24            A.    As often as I could.

25            Q.    Did that lead to anything?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 159 of 175

                                                                           159

 1            A.    Yes.     I started getting some attraction with

 2     certain offices in a couple states.

 3            Q.    And at the high point, how much were you

 4     able -- what was your best quarter as far as scripts?

 5            A.    The number of scripts, I might have had 10 or

 6     12 patients.        So if they got three prescriptions each,

 7     that would have been 36, if there was -- if they were

 8     there through the whole quarter.             It didn't always work

 9     like that.

10            Q.    So sometimes less?

11            A.    Sometimes less.

12            Q.    But 10 or 12 patients was the high water mark?

13            A.    Yeah.

14            Q.    And is that one prescriber or is that spread

15     over several prescribers?

16            A.    I had several offices that were writing the

17     drug for me.

18            Q.    And was each one doing it in a small amount?

19            A.    Yes.

20            Q.    How about your -- your friend?             Did he let you

21     do lunches at Seacoast Pain?

22            A.    Yes, whenever I wanted to come in.

23            Q.    And did you do that often?

24            A.    I did it a handful of times, yes.

25            Q.    Did your friend want you to succeed in the
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 160 of 175

                                                                            160

 1     job?

 2            A.    Yes.

 3            Q.    And did he let you -- and he let you do

 4     lunches because of that?

 5            A.    Yes.    I mean, he -- he always told me he only

 6     sat down at lunch because I was there.               Usually he would

 7     skip the rep lunches.

 8            Q.    And how many scripts -- you told us there was

 9     one, and I'll ask you about the one in a second.                 Other

10     than that how many scripts did you get out of Seacoast

11     Pain Clinic?

12            A.    None.     Just the one.

13            Q.    How many did Dr. Carignan himself, your

14     friend, write for you?

15            A.    Just the one.

16            Q.    And tell me about that one.            What kind of

17     patient was that one?

18            A.    End-of-life cancer patient.

19            Q.    And how long into the job did you -- did

20     Dr. Carignan find you that one patient?

21            A.    I'm going to -- I guess about a year.

22            Q.    Now, you said in the beginning it was tough

23     and you -- you weren't really getting that many scripts.

24     Did Mr. Roper -- was Mr. Roper your boss?

25            A.    Yes, he was district manager.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 161 of 175

                                                                          161

 1            Q.    Did he ask you to attend any kind of an event

 2     with Natalie Levine?

 3            A.    Just like a speaker program that I would see

 4     what they're like.         I had never been at one, didn't know

 5     what they were like.

 6            Q.    And in January of 2014, did you go to a

 7     speaking event at the Library in Portsmouth?

 8            A.    I did.

 9            Q.    And who was supposed to be the speaker at that

10     event?

11            A.    Chris Clough.

12            Q.    Was it in a private room or in the restaurant?

13            A.    Restaurant.

14            Q.    And who else was there, if you remember?            Was

15     Ms. Levine there?

16            A.    Natalie, Jessica, and I think some MAs or

17     something from PainCare.

18            Q.    Was there a presentation made by Mr. Clough

19     about the drug with the slide deck?

20            A.    No.

21            Q.    Was there any detailed discussion about the

22     drug during the dinner?

23            A.    No.

24            Q.    Now, you said -- again, we're back to your

25     friendship with Dr. Carignan.            Did you ever try to get
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 162 of 175

                                                                                162

 1     him to come to a dinner with -- where Mr. Clough was

 2     going to be a speaker?

 3             A.   I did.

 4             Q.   Was that easy to get him to do or hard?

 5             A.   It took some arm-twisting, but he came.

 6             Q.   Okay.     And where was that?

 7             A.   At a restaurant in Boston.

 8             Q.   And what restaurant?

 9             A.   Abe & Louie's.

10             Q.   Did you have kind of a deal about what you

11     needed to do if he was going to come?

12             A.   I had to drive him.

13             Q.   And why was that?

14             A.   Because he -- he didn't want to go.                 So he

15     said if I drove, he would go.

16             Q.   Okay.     And did you go and have dinner?

17             A.   Yes.

18             Q.   And was Mr. Clough there?

19             A.   Yes.

20             Q.   And was there some discussion about the drug

21     with Dr. Carignan?

22             A.   Yes.

23             Q.   Was there a full presentation with the slide

24     deck?

25             A.   It would have been on an iPad or something,
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 163 of 175

                                                                         163

 1     but not like a screen or something.

 2            Q.    And, again, was that -- where was that in

 3     the -- was that in a private room or was that just in

 4     the restaurant?

 5            A.    At our table.

 6            Q.    And was most of the time more of just a social

 7     occasion?

 8            A.    Yes.

 9            Q.    And you said you eventually took over PainCare

10     when Natalie left, right?

11            A.    Yes.

12            Q.    When was that?

13            A.    Late 2014.      November, like October, something

14     like that.

15            Q.    So like fall or later?

16            A.    Yes.

17            Q.    And by that point -- that must have been

18     great; did -- Mr. Clough became one of your writers?

19            A.    Yes.

20            Q.    Did you make a ton of money off of that?

21            A.    I made a little for the couple of months.           The

22     patients were all off by December, but, yes, I made a

23     little bit of money off that.

24            Q.    So a little bit, but did you -- you just said

25     something about December.           What had happened by December
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 164 of 175

                                                                        164

 1     of 2014?

 2             A.   The patients were coming off the drug.

 3             Q.   And do you have any idea why that was?

 4             A.   I do not.

 5             Q.   Did your boss seem to know that was going to

 6     happen?

 7             A.   Yes.

 8             Q.   Was there any -- did you ever use Mr. Clough

 9     as a speaker?

10             A.   No.

11             Q.   Why not?

12             A.   Just something my friend Dr. Carignan told me

13     once.

14             Q.   Which is what?

15             A.   Oh, he just said he didn't -- he doesn't

16     want --

17                  MR. RICHARD:       Objection, hearsay.

18                  THE COURT:      Sustained, unless you can offer it

19     for something other than --

20                  MR. AFRAME:      Yes.

21             Q.   But you never used Mr. Clough as a speaker?

22             A.   No.

23             Q.   And you never -- and you -- and he just

24     stopped writing -- when you took over, he was just -- he

25     just stopped writing the drug any longer?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 165 of 175

                                                                        165

 1            A.    Yes.     At the end of my year was my

 2     understanding, yes.

 3            Q.    Okay.     And did you ever go and try to pressure

 4     him to write -- to write more of it?

 5            A.    No.     I was not -- I was not allowed to --

 6            Q.    Okay.

 7            A.    -- call on that office.

 8                  MR. AFRAME:      Okay.     Thank you.

 9                  THE COURT:      Cross?

10                  MR. RICHARD:       Thank you.

11                                CROSS-EXAMINATION

12     BY MR. RICHARD:

13            Q.    Good afternoon, Mr. Flynn.

14            A.    Good afternoon.

15            Q.    Mr. Flynn, you said you attended a speaking

16     engagement at Abe & Louie's?

17            A.    Yes.

18            Q.    And that's in Boston?

19            A.    Yes.

20            Q.    Okay.     And you had to drive your friend

21     Dr. Carignan down?

22            A.    Yes.

23            Q.    Okay.     Because he didn't want to drive

24     himself?

25            A.    Yes.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 166 of 175

                                                                        166

 1             Q.   All right.      Were you afraid he was going to

 2     leave if you didn't drive him?

 3             A.   No, He's just sort of -- that's just the way

 4     he is.

 5             Q.   Okay.     All right.     You said there was a --

 6     there was a slide deck on an iPad there?

 7             A.   Yes.

 8             Q.   Okay.     And it wasn't shown for very long,

 9     correct?

10             A.   However they go through them, but short amount

11     of time, sure.

12             Q.   Okay.     But Mr. Clough was there as the

13     speaker?

14             A.   Yes.

15             Q.   Okay.     And he actually showed a little bit of

16     what was on that slide deck?

17             A.   Correct, uh-huh.

18             Q.   But most of the time there was social,

19     correct?

20             A.   Yeah, I would classify that.

21             Q.   Okay.     And there was some discussion about the

22     drug?

23             A.   Correct.

24             Q.   Okay.     How long were you a salesperson for

25     SUBSYS?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 167 of 175

                                                                        167

 1            A.    November of 2013 until January of 2017.

 2            Q.    Did you quit the job or were you let go?

 3            A.    Let go.

 4            Q.    You got let go?

 5            A.    Uh-huh.

 6            Q.    Okay.     Okay.    Did you ever get a speaker?

 7            A.    I did.

 8            Q.    Okay.     And who did you get for a speaker?

 9            A.    A woman named Kelly Defeo.

10            Q.    Okay.     And where does she work out of?

11            A.    I think she's in Berlin or was up in

12     North Conway at the time, but Berlin now, I think.

13            Q.    Okay.     What kind of a practice was she in?

14            A.    She was at a PainCare practice and then she

15     had her own and now she's at the hospital, I think.

16            Q.    Okay.     Did it belong -- you said a PainCare

17     practice.      Did it belong to PainCare --

18            A.    It was part of their --

19            Q.    Part of their group?

20            A.    Yes.

21            Q.    Okay.     So there's a PainCare in Somersworth,

22     right?

23            A.    Uh-huh.

24            Q.    A PainCare in Newington?

25            A.    Uh-huh.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 168 of 175

                                                                        168

 1             Q.   And there's one up in Berlin?

 2             A.   And Plymouth and -- there's a bunch, you know.

 3             Q.   Oh, there are a whole bunch of them?

 4             A.   There's a whole bunch of them.

 5             Q.   Okay.     All right.     Now was Ms. Defeo, was she

 6     a doctor?

 7             A.   No.

 8             Q.   Was she a PA?

 9             A.   I think she's NP and CRNA, I think, are her --

10             Q.   Nurse practitioner?

11             A.   Right, and a nurse anesthetist, I think she is

12     also.

13             Q.   Okay.     Now, you received training at the

14     program in Arizona, correct?

15             A.   Yes.

16             Q.   And they told you how these programs were

17     supposed to -- speaking programs were supposed to be

18     done?

19             A.   Yes.

20             Q.   Okay.     Prior to that training, had you ever

21     done any type of work like this where you had a speaking

22     program?

23             A.   Not besides a sales presentation where I would

24     talk to someone, not like having someone else.

25             Q.   Okay.     In your other employments as a sales
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 169 of 175

                                                                             169

 1     rep, you never had to employ a speaking program?

 2            A.    No.

 3            Q.    So this was the first time you were ever

 4     exposed to that?

 5            A.    First time.

 6            Q.    Okay.     And at the training program in Arizona,

 7     they taught you what a proper speaking program was

 8     supposed to be?

 9            A.    Well, they didn't go over that a lot.               We had

10     a slide deck and our job was to sit back and let the

11     speaker talk, you know.          It wasn't our position to do

12     anything.

13            Q.    Did they tell you how to set up a program?

14            A.    Just get people -- invite the correct people

15     that were supposed to be there and get the restaurant

16     and go from there.

17            Q.    Okay.     And when you say correct people, what

18     do you mean?

19            A.    People that had something to do with writing

20     the drug, MA, the person prescribing, whoever.

21            Q.    Okay.     All right.     And you were supposed to

22     have it in a proper environment as well?

23            A.    Yes, restaurant.

24            Q.    In a restaurant?

25            A.    Uh-huh.
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 170 of 175

                                                                            170

 1             Q.   Okay.     All right.       Did they tell you where in

 2     the restaurant?

 3             A.   Not at that point, no.

 4             Q.   Okay.     And this was in -- when did you get

 5     trained?

 6             A.   It would have been 2013, November.

 7             Q.   It was in November.          Okay.

 8             A.   That's when I started.

 9             Q.   That's when you started.             Okay.   And they send

10     you right away to this program as soon as you get hired?

11             A.   A week of reading and then a week out to --

12     for training there.         And it's on the job, mostly, yes.

13             Q.   Okay.     All right.       So the program that you

14     went to at Abe & Louie's, you had to sign in yourself?

15             A.   Yes.

16             Q.   Okay.     And the other reps had to sign in as

17     well?

18             A.   Yes, there was a form.

19             Q.   And Natalie Levine was there?

20             A.   Yes.

21             Q.   Okay.     Were there other medical providers

22     other than Mr. Clough and Dr. Carignan?

23             A.   No.

24                  MR. RICHARD:       Okay.     Could I have just one

25     minute, your Honor?
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 171 of 175

                                                                        171

 1                  THE COURT:      Yes.

 2                  MR. RICHARD:       One last thing.

 3            Q.    Who was your supervisor when you were there?

 4            A.    My boss?

 5            Q.    Yes.

 6            A.    Jonathan Roper.

 7            Q.    Okay.     He put a lot of pressure on you to make

 8     more sales; isn't that correct?

 9            A.    Yes.

10            Q.    Okay.     He would pressure you to find your one

11     speaker?

12            A.    Yes.

13            Q.    Okay.     And when did you first find your

14     speaker?

15            A.    Maybe 2014, late, or -- yeah, maybe late 2014.

16     I don't know the exact date.

17            Q.    All right.      And did he try to get you to

18     encourage that speaker to make -- write more scripts or

19     not get enough -- not get any more engagements?

20            A.    It was -- it was try to get as many programs

21     as I could muster up, sure.

22            Q.    Okay.     Was there discussion with your

23     supervisor about a return on investment?

24            A.    There was some emails to that effect, but we

25     never talked like that.          But there was some emails to
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 172 of 175

                                                                            172

 1     that effect.

 2            Q.    Okay.     Were you push -- did you push

 3     prescription writing on your speaker?

 4            A.    No.

 5            Q.    Okay.     And that was something that your

 6     supervisors wanted you to do, correct?

 7            A.    Yes.

 8            Q.    The emails went out; no script, no pay, right?

 9            A.    Similar verbiage.        I don't remember, but --

10     uh-huh.

11            Q.    Okay.     All right.     Why didn't you pressure

12     your speakers to write you more prescriptions?

13            A.    I just didn't feel that was the -- what I

14     should be doing or -- you know, they're the

15     professional.        I'm just there to promote the drug.         I

16     wasn't going to get in the middle of it.

17            Q.    You were more ethical than that?

18            A.    I like to think so.

19            Q.    Okay.     Your -- the emails coming from your

20     supervisors --

21            A.    Uh-huh.

22            Q.    -- did they come more and more often to put

23     more pressure on you to make more sales?

24            A.    The -- as -- as I got more patients or however

25     you want to -- yes, the more sales you got, the more
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 173 of 175

                                                                             173

 1     pressure you got.

 2             Q.   All right.      Did it seem like they kept

 3     encouraging you to do more and more unethical practices?

 4             A.   The speaker programs and that type of emails.

 5             Q.   Okay.     But it seemed that they were asking you

 6     to be more unethical than you were comfortable with?

 7             A.   Uh-huh.     Yes.

 8                  MR. RICHARD:        Okay.   All right.      Thank you.

 9     Nothing further, your Honor.

10                  THE COURT:      Redirect?

11                              REDIRECT EXAMINATION

12     BY MR. AFRAME:

13             Q.   Your speaker, who was that?

14             A.   Kelly Defeo.

15             Q.   And did you have her doing -- how many

16     programs do you think she did, roughly, for you over how

17     long?

18             A.   Two or three over the entire time.

19             Q.   And you stayed there a long time?

20             A.   Four years.        I mean 2000 -- late 2000 -- to

21     January, yeah.

22             Q.   And you said you were let go.            How about

23     Mr. Roper, when was he let go?

24             A.   Before -- well, so I was promoted in

25     January -- in 2015.         He was let go shortly after, maybe
     Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 174 of 175

                                                                                174

 1     the fall.

 2            Q.    So despite all the pressure we just heard

 3     about, you stayed there?

 4            A.    Yes.

 5            Q.    And you did it the way you thought was right?

 6            A.    Yes.

 7            Q.    And you continued to work?

 8            A.    Yes.

 9                  MR. AFRAME:      Thank you.

10                  THE COURT:      Recross.

11                  MR. RICHARD:       Nothing, your Honor.         Thank you.

12                  THE COURT:      Sir, you're excused.

13                  THE WITNESS:       Thank you.

14                               (Witness excused.)

15                  THE COURT:      We'll take the lunch break.           Why

16     don't we try to get back here by 1:30 and get the

17     afternoon started.

18                  We're in recess.

19                  THE CLERK:      Please rise for the jury.

20                                (Jury excused.)

21                  THE COURT:      Anything for the Court?

22                  MR. RICHARD:       No, your Honor.       Thank you.

23                  THE COURT:      See you at 1:30.

24                  MR. RICHARD:       Thank you.

25                  (Lunch recess taken at 12:36 p.m.)
Case 1:17-cr-00037-JL Document 60 Filed 01/07/19 Page 175 of 175

                                                                   175

                          C E R T I F I C A T E



               I, Liza W. Dubois, do hereby certify that

  the foregoing transcript is a true and accurate

  transcription of the within proceedings, to the best of

  my knowledge, skill, ability and belief.




  Submitted: 1/7/19                /s/ Liza W. Dubois
                                   LIZA W. DUBOIS, RMR, CRR
